Exhibit 10.1

EXECUTION COPY

 

 

 

 

LOGO [g942646ex10_1pg001.jpg]

CREDIT AGREEMENT

dated as of

June 12, 2015

among

EDGEWELL PERSONAL CARE NETHERLANDS B.V.,

as Borrower,

ENERGIZER HOLDINGS, INC. (to be renamed EDGEWELL PERSONAL CARE COMPANY),

as Parent

The Lenders Party Hereto

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page   Article I Definitions      1     

SECTION 1.01

 

Defined Terms

     1     

SECTION 1.02

 

Intentionally Omitted

     25     

SECTION 1.03

 

Terms Generally

     26     

SECTION 1.04

 

Accounting Terms; GAAP; Pro Forma Calculations

     26     

SECTION 1.05

 

Status of Obligations

     28    Article II The Credits      28     

SECTION 2.01

 

Commitments

     28     

SECTION 2.02

 

Loans and Borrowings

     28     

SECTION 2.03

 

Requests for Revolving Borrowings

     28     

SECTION 2.04

 

Intentionally Omitted

     29     

SECTION 2.05

 

Intentionally Omitted

     29     

SECTION 2.06

 

Intentionally Omitted

     29     

SECTION 2.07

 

Funding of Borrowings

     29     

SECTION 2.08

 

Interest Elections

     29     

SECTION 2.09

 

Termination and Reduction of Commitments

     30     

SECTION 2.10

 

Repayment of Loans; Evidence of Debt

     31     

SECTION 2.11

 

Prepayment of Loans

     31     

SECTION 2.12

 

Fees

     32     

SECTION 2.13

 

Interest

     32     

SECTION 2.14

 

Alternate Rate of Interest

     33     

SECTION 2.15

 

Increased Costs

     33     

SECTION 2.16

 

Break Funding Payments

     34     

SECTION 2.17

 

Taxes

     35     

SECTION 2.18

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     37     

SECTION 2.19

 

Mitigation Obligations; Replacement of Lenders

     38     

SECTION 2.20

 

Intentionally Omitted

     39     

SECTION 2.21

 

Defaulting Lenders

     39     

SECTION 2.22

 

Judgment Currency

     39    Article III Representations and Warranties      40     

SECTION 3.01

 

Organization; Corporate Powers

     40     

SECTION 3.02

 

Authority

     40     

SECTION 3.03

 

No Conflict; Governmental Consents

     41     

SECTION 3.04

 

Financial Statements

     41     

SECTION 3.05

 

No Material Adverse Change

     41     

SECTION 3.06

 

Taxes

     42     

SECTION 3.07

 

Litigation; Loss Contingencies and Violations

     42     

SECTION 3.08

 

Capitalization

     42     

SECTION 3.09

 

ERISA

     42     

SECTION 3.10

 

Accuracy of Information

     43     

SECTION 3.11

 

Securities Activities

     43     

SECTION 3.12

 

Material Agreements

     43     

SECTION 3.13

 

Compliance with Laws

     44     

SECTION 3.14

 

Assets and Properties

     44     

SECTION 3.15

 

Statutory Indebtedness Restrictions

     44     

SECTION 3.16

 

Insurance

     44     

SECTION 3.17

 

Labor Matters

     44     

SECTION 3.18

 

Environmental Matters

     44     

SECTION 3.19

 

Solvency

     45   

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

             Page    

SECTION 3.20

 

Benefits

     45     

SECTION 3.21

 

Anti-Corruption Laws and Sanctions

     45     

SECTION 3.22

 

Centre of Main Interests

     46     

SECTION 3.23

 

Works Council

     46    Article IV Conditions      46     

SECTION 4.01

 

Effective Date

     46     

SECTION 4.02

 

Each Borrowing

     47    Article V Affirmative Covenants      47     

SECTION 5.01

 

Reporting

     47     

SECTION 5.02

 

Corporate Existence

     50     

SECTION 5.03

 

Corporate Powers; Conduct of Business

     50     

SECTION 5.04

 

Compliance with Laws

     50     

SECTION 5.05

 

Payment of Taxes and Claims; Tax Consolidation

     50     

SECTION 5.06

 

Insurance

     51     

SECTION 5.07

 

Inspection of Property; Books and Records; Discussions

     51     

SECTION 5.08

 

ERISA Compliance

     51     

SECTION 5.09

 

Maintenance of Property

     51     

SECTION 5.10

 

Environmental Compliance

     51     

SECTION 5.11

 

Use of Proceeds

     52    Article VI Negative Covenants      52     

SECTION 6.01

 

Subsidiary Indebtedness

     52     

SECTION 6.02

 

Sales of Assets

     53     

SECTION 6.03

 

Liens

     54     

SECTION 6.04

 

Investments

     55     

SECTION 6.05

 

Contingent Obligations

     56     

SECTION 6.06

 

Conduct of Business; New Subsidiaries; Acquisitions

     56     

SECTION 6.07

 

Transactions with Shareholders and Affiliates

     57     

SECTION 6.08

 

Restriction on Fundamental Changes

     57     

SECTION 6.09

 

Sales and Leasebacks

     57     

SECTION 6.10

 

Margin Regulations; Use of Proceeds

     58     

SECTION 6.11

 

ERISA

     58     

SECTION 6.12

 

Corporate Documents; Separation and Distribution Agreement

     58     

SECTION 6.13

 

Fiscal Year

     58     

SECTION 6.14

 

Subsidiary Covenants

     58     

SECTION 6.15

 

Swap Obligations

     59     

SECTION 6.16

 

Issuance of Disqualified Stock

     59     

SECTION 6.17

 

Certain Spin-Off Related Transactions

     59     

SECTION 6.18

 

Financial Covenants

     59    Article VII Events of Default      60    Article VIII The
Administrative Agent      63    Article IX Miscellaneous      65     

SECTION 9.01

 

Notices

     65     

SECTION 9.02

 

Waivers; Amendments

     67     

SECTION 9.03

 

Expenses; Indemnity; Damage Waiver

     68     

SECTION 9.04

 

Successors and Assigns

     70     

SECTION 9.05

 

Survival

     73   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

             Page    

SECTION 9.06

 

Counterparts; Integration; Effectiveness; Electronic Execution

     73     

SECTION 9.07

 

Severability

     74     

SECTION 9.08

 

Right of Setoff

     74     

SECTION 9.09

 

Governing Law; Jurisdiction; Consent to Service of Process

     74     

SECTION 9.10

 

WAIVER OF JURY TRIAL

     75     

SECTION 9.11

 

Headings

     75     

SECTION 9.12

 

Confidentiality

     75     

SECTION 9.13

 

USA PATRIOT Act

     76     

SECTION 9.14

 

Releases of Parent Guarantor

     76     

SECTION 9.15

 

Interest Rate Limitation

     76     

SECTION 9.16

 

No Advisory or Fiduciary Responsibility

     77   

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

             Page SCHEDULES: Schedule A – Commitments Schedule 1.1.1 – Permitted
Existing Investments Schedule 1.1.2 – Permitted Existing Liens Schedule 1.1.3–
Permitted Existing Contingent Obligations Schedule 3.03– Conflicts; Governmental
Consents Schedule 3.07– Litigation; Loss Contingencies Schedule 3.18–
Environmental Matters Schedule 6.07– Transactions with Shareholders and
Affiliates EXHIBITS: Exhibit A – Form of Assignment and Assumption Exhibit B –
[Reserved] Exhibit C – [Reserved] Exhibit D – [Reserved] Exhibit E – List of
Closing Documents Exhibit F – Form of Parent Guaranty Exhibit G – [Reserved]
Exhibit H-1 – Form of Borrowing Request Exhibit H-2 – Form of Interest Election
Request Exhibit I – Form of Note

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of June 12, 2015 among EDGEWELL
PERSONAL CARE NETHERLANDS B.V., ENERGIZER HOLDINGS, INC. (to be renamed EDGEWELL
PERSONAL CARE COMPANY), the LENDERS from time to time party hereto, and THE BANK
OF TOKYO-MITSUBISHI UFJ, LTD., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Parent or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
equity interests of another Person.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means The Bank of Tokyo-Mitsubishi UFJ, Ltd. (including
its branches and affiliates), in its capacity as administrative agent for the
Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of greater than ten percent (10%) or more of any class of voting
securities (or other voting interests) of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
Equity Interests, by contract or otherwise.

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
€270,000,000.

“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent or its Subsidiaries from time to time
concerning or relating to bribery, anti-money laundering or corruption.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.21 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
with respect to the commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Eurocurrency
Spread” or “Commitment Fee Rate”, as the case may be, based upon the Status (as
defined below) applicable on such date:

 

     Reference Rating    Eurocurrency
Spread     Commitment
Fee Rate  

Level I Status:

   ³ BB+/Ba1      2.00 %      0.25 % 

Level II Status:

   £ BB/Ba2      2.25 %      0.30 % 

For purposes of the foregoing,

“Level I Status” exists at any date if, on such date, the Parent’s Moody’s
Rating is Ba1 or better and the Parent’s S&P Rating is BB+ or better.

“Level II Status” exists at any date if, on such date, the Parent has not
qualified for Level I Status.

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Parent’s senior unsecured long-term debt securities
without third-party credit enhancement.

“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Parent’s senior unsecured long-term debt securities without
third-party credit enhancement.

“Status” means Level I Status or Level II Status.

The Applicable Rate shall be determined in accordance with the foregoing table
based on the Parent’s Status as determined from its then-current Moody’s Rating
and S&P Rating; provided, that (a) if at any time the Parent only has one such
rating, then such single rating shall determine the Parent’s Status; and (b) if
at any time the Parent has no Moody’s Rating and no S&P Rating, Level II Status
shall exist. The credit rating in effect on any date for the purposes of this
Agreement is that in effect at the close of business on such date.

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

 

2



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Attributable Receivables Indebtedness” means, at any time, the principal amount
of Indebtedness which (i) if a Permitted Receivables Facility is structured as a
lending agreement or other similar agreement, constitutes the principal amount
of such Indebtedness or (ii) if a Permitted Receivables Facility is structured
as a purchase agreement or other similar agreement, would be outstanding at such
time under the Permitted Receivables Facility if the same were structured as a
lending agreement rather than a purchase agreement or such other similar
agreement (whether such amount is described as “capital” or otherwise).

“Authorized Officer” means (i) in relation to the Parent, any of the chief
executive officer, the president, any vice president (including any executive
vice president), the chief financial officer or the treasurer of the Parent,
acting singly, or (ii) in relation to the Borrower, a management board member A
acting singly, a management board member B acting jointly with a management
board member A, or a duly appointed attorney.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the first anniversary of the Effective Date and the
date of termination of the Commitments.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan or Foreign Pension Plan) in respect of which
the Parent or any other member of the Controlled Group is, or within the
immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Edgewell Personal Care Netherlands B.V., a besloten
vennootschap met beperkte aansprakelijkheid (private company with limited
liability) incorporated under the laws of the Netherlands.

“Borrowing” means Revolving Loans made or continued on the same date and as to
which a single Interest Period is in effect.

 

3



--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit H-1, which
shall be signed by a management board member B acting jointly with a management
board member A.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Chicago, Illinois and New York City are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in euro in the London interbank market (and the
term “Business Day” shall also exclude any day on which the TARGET2 payment
system is not open for the settlement of payments in euro).

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited) and (iv) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be capitalized on a balance
sheet of such Person prepared in accordance with GAAP.

“CFC” means a “controlled foreign corporation” within the meaning of section 957
of the Code.

“Change in Control” means an event or series of events by which:

(i) any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934) becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of thirty percent (30%) or more of the voting power of the then
outstanding Equity Interests of the Parent entitled to vote generally in the
election of the directors of the Parent;

(ii) during any period of 12 consecutive calendar months, the board of directors
of the Parent shall cease to have as a majority of its members individuals who
either:

(a) were directors of the Parent on the first day of such period, or

(b) were elected or nominated for election to the board of directors of the
Parent at the recommendation of or other approval by at least a majority of the
directors then still in office at the time of such election or nomination who
were directors of the Parent on the first day of such period, or whose election
or nomination for election was so approved;

(iii) other than as a result of a transaction not prohibited under the terms of
this Agreement, the Parent (a) shall cease to own, of record and beneficially,
with sole voting and dispositive power, 100% of the outstanding shares of Equity
Interests of the Borrower or (b) shall cease to have the power, directly or
indirectly, to elect all of the members of the board of directors (or other
governing body) of the Borrower; or

(iv) other than as a result of a transaction not prohibited under the terms of
this Agreement, the Parent or the Borrower consolidates with or merges into
another corporation or conveys, transfers or leases all or substantially all of
its property to any Person, or any corporation consolidates with or merges into
the Parent or the Borrower, in either event pursuant to a transaction in which
the outstanding Equity Interests of the Parent or the Borrower are reclassified
or changed into or exchanged for cash, securities or other property.

 

4



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rule, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or terminated from time to time pursuant
to Section 2.09, and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule A, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Assets” means the total assets of the Parent and its Subsidiaries
on a consolidated basis.

“Consolidated Domestic Assets” means the total assets of the Parent and each of
its consolidated Domestic Subsidiaries.

“Consolidated Net Worth” means, as of any date, all amounts which would be
included under shareholders’ equity (including capital stock, additional paid-in
capital and retained earnings) on the consolidated balance sheet for the Parent
and its consolidated Subsidiaries determined in accordance with GAAP.

“Consolidated Tangible Assets” means, as of any date of determination thereof,
Consolidated Assets of the Parent and its Subsidiaries minus the Intangible
Assets of the Parent and Subsidiaries on such date.

 

5



--------------------------------------------------------------------------------

“Consolidated Total Capitalization” means, as of any date, the sum of
(i) Indebtedness of the Parent and its consolidated Subsidiaries and
(ii) Consolidated Net Worth, all determined in accordance with GAAP.

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, toxic mold, asbestos or polychlorinated biphenyls (“PCBs”), and includes
but is not limited to these terms as defined in Environmental, Health or Safety
Requirements of Law.

“Contingent Obligation”, as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another or other obligation or liability of another, including,
without limitation, any such Indebtedness, obligation or liability of another
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase, or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition, or to
make payment other than for value received. The amount of any Contingent
Obligation shall be equal to the present value of the portion of the obligation
so guaranteed or otherwise supported, in the case of known recurring
obligations, and the maximum reasonably anticipated liability in respect of the
portion of the obligation so guaranteed or otherwise supported assuming such
Person is required to perform thereunder, in all other cases.

“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument, in any case in writing, to which that Person is a party
or by which it or any of its properties is bound, or to which it or any of its
properties is subject. Without in any way limiting the foregoing, as used with
respect to the Parent or any of its Subsidiaries, Contractual Obligations shall
include, without limitation, the Financing Facilities and any instruments,
documents or agreements executed or delivered in connection therewith by which
the Parent or such Subsidiaries are bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” means the group consisting of (i) any corporation which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Parent; (ii) a partnership or other trade or
business (whether or not incorporated) which is under common control (within the
meaning of Section 414(c) of the Code) with the Parent; and (iii) a member of
the same affiliated service group (within the meaning of Section 414(m) of the
Code) as the Parent, any corporation described in clause (i) above or any
partnership or trade or business described in clause (ii) above.

“Credit Party” means the Administrative Agent or any other Lender.

“CRR” means the Regulation (EU) No 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms and amending Regulation (EU) No 648/2012.

 

6



--------------------------------------------------------------------------------

“Customary Permitted Liens” means:

(i) Liens imposed by law for Taxes (x) that are not yet delinquent or (y) the
validity or amount of which is being contested in good faith by appropriate
proceedings and for which the Parent or its Subsidiary has set aside on its
books reserves with respect thereto to the extent required by GAAP;

(ii) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (other than any Lien imposed pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA or a violation of
Section 436 of the Code), arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;

(iii) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(iv) pledges and deposits made to secure the performance of bids, trade
contracts (other than Indebtedness for borrowed money), leases (other than
Capitalized Lease Obligations), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

(v) judgment liens in respect of judgments that do not constitute a Default
under clause (h) of Article VII;

(vi) easements, zoning restrictions, rights-of-way, site plan agreements,
development agreements, operating agreements, cross-easement agreements,
reciprocal easement agreements and encumbrances, applicable laws and municipal
ordinances, building codes, covenants, conditions, rights, waivers,
reservations, restrictions, encroachments, agreements and other similar matters
of fact or record and matters that would be disclosed by a survey or inspection
of any real property and exceptions to title on real property that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of the Parent or any Subsidiary or the ordinary operation of such real property;

(vii) customary rights of setoff upon deposits of cash in favor of banks and
other depository institutions and Liens of a collecting bank arising under the
UCC in respect of payment items in the course of collection and customary Liens
pursuant to the general banking conditions (algemene bankvoorwaarden) of Dutch
financial institutions;

(viii) Liens arising from precautionary UCC financing statement filings (or
similar filings under applicable law) regarding operating leases or
consignments;

(ix) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than Capitalized Lease Obligations),
license or sublicense or concession agreement permitted by this Agreement;

(x) Liens arising in the ordinary course of business in favor of customs and
forwarding agents and similar Persons in respect of imported goods and
merchandise in the custody of such Persons;

(xi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

 

7



--------------------------------------------------------------------------------

(xii) Liens or rights of setoff against credit balances of the Parent or any
Subsidiary with credit card issuers or credit card processors to secure
obligations of the Parent or such Subsidiary, as the case may be, to any such
credit card issuer or credit card processor incurred in the ordinary course of
business as a result of fees and chargebacks;

(xiii) other Liens that are contractual rights of set-off;

(xiv) Liens of landlords on fixtures, equipment and movable property located on
leased premises and utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which arise in
the ordinary course of business; and

(xv) Liens (including, without limitation and to the extent constituting Liens,
negative pledges) on intellectual property arising from intellectual property
licenses entered into in the ordinary course of business;

provided that the term “Customary Permitted Liens” shall not include any Lien
securing Indebtedness (other than Indebtedness arising solely by operation of
clause (c) of the definition thereof).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans or (ii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

“Disqualified Stock” means any preferred stock and any Capital Stock that, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder thereof, in whole or in part, on or prior
to the date that is ninety-one (91) days after the Maturity Date.

“Disregarded Domestic Person” means a Subsidiary of the Parent (a) incorporated
under the laws of any jurisdiction in the United States and (b) that either
(i) has no material assets other than equity interests of one or more CFCs, does
not conduct any business or activity other than the ownership of such equity
interests and does not incur, and is not otherwise liable for, any indebtedness
or other liabilities, or (ii) is a direct or indirect Subsidiary of a CFC.

 

8



--------------------------------------------------------------------------------

“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary of the Parent that is incorporated
under the laws of any jurisdiction in the United States and that is not a
Disregarded Domestic Person.

“EBIT” means, for any period, on a consolidated basis for the Parent and its
Subsidiaries, the sum of the amounts for such period, without duplication, of
(i) Net Income, plus (ii) Interest Expense to the extent deducted in computing
Net Income, plus (iii) charges against income for foreign, federal, state and
local taxes to the extent deducted in computing Net Income, plus (iv) non-cash
charges (except any non-cash charges that require accrual of a reserve for
anticipated future cash payments for any period) to the extent deducted in
computing Net Income, plus (v) (a) other extraordinary non-cash charges to the
extent deducted in computing Net Income, and (b) from and after the Spin-Off
Date, other extraordinary, unusual or non-recurring charges, losses or expenses,
to the extent deducted in computing Net Income (provided, that the cash portion
of such losses or expenses shall not exceed $25,000,000 during any period of
four consecutive fiscal quarters), plus (vi) from and after the Spin-Off Date,
fees and expenses related to the issuance of Indebtedness or Equity Interests,
Permitted Acquisitions, Investments permitted pursuant to Section 6.04 and
dispositions permitted pursuant to Section 6.02, to the extent deducted in
computing Net Income, plus (vii) from and after the Spin-Off Date, restructuring
charges, accruals, reserves and business optimization expenses (subject to the
limits on the amount thereof described in Section 1.04(b)) minus
(viii) extraordinary gains to the extent added in computing Net Income. In the
event that the Parent or any Subsidiary shall have completed an Acquisition or
disposition since the beginning of the relevant Reference Period, computations
of EBIT shall be determined for such period on a Pro Forma Basis in accordance
with Section 1.04(b); provided that, notwithstanding the foregoing, for all
purposes hereunder, from and after the Spin-Off Date, EBIT for the fiscal
quarters ended September 30, 2014, December 31, 2014 and March 31, 2015
attributable to the Parent and Persons that are Subsidiaries of the Parent on
the Effective Date shall be deemed to be equal to $98,300,000, $94,200,000 and
$140,400,000, respectively.

“EBITDA” means, for any period, on a consolidated basis for the Parent and its
Subsidiaries, the sum of the amounts for such period, without duplication, of
(i) EBIT, plus (ii) depreciation expense to the extent deducted in computing Net
Income, plus (iii) amortization expense, including, without limitation,
amortization of goodwill and other intangible assets, to the extent deducted in
computing Net Income. In the event that the Parent or any Subsidiary shall have
completed an Acquisition or disposition since the beginning of the relevant
Reference Period, computations of EBITDA shall be determined for such period on
a Pro Forma Basis in accordance with Section 1.04(b); provided that,
notwithstanding the foregoing, for all purposes hereunder, from and after the
Spin-Off Date, EBITDA for the fiscal quarters ended September 30,
2014, December 31, 2014 and March 31, 2015 attributable to the Parent and
Persons that are Subsidiaries of the Parent on the Effective Date shall be
deemed to be equal to $123,800,000, $118,000,000 and $161,600,000, respectively.

“Effective Date” has the meaning assigned to such term in Section 4.01.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its respective Related Parties or any
other Person, providing for access to data protected by passcodes or other
security system.

 

9



--------------------------------------------------------------------------------

“Environmental, Health or Safety Requirements of Law” means all applicable
foreign, federal, state and local laws or regulations relating to or addressing
pollution or protection of the environment, human health and safety in respect
of exposure to hazardous substances, or protection of worker health or safety,
including, but not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq., the Occupational
Safety and Health Act of 1970, 29 U.S.C. § 651 et seq., and the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et seq., in each case
including any amendments thereto, any successor statutes, and any regulations
promulgated thereunder, and any state or local equivalent thereof.

“Environmental Property Transfer Act” means any applicable requirement of law
that conditions, restricts, prohibits or requires any notification or disclosure
triggered by the closure of any property or the transfer, sale or lease of any
property or deed or title for any property for environmental reasons, including,
but not limited to, any so-called “Industrial Site Recovery Act” or “Responsible
Property Transfer Act.”

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, including (unless the context otherwise requires) any rules
or regulations promulgated thereunder.

“euro” and/or “€” means the single currency of the Participating Member States.

“Eurocurrency” when used in reference to a currency means euro and when used in
reference to any Loan or Borrowing, means that such Loan, or the Loans
comprising such Borrowing, bears interest at a rate determined by reference to
the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent means the office,
branch, affiliate or correspondent bank of the Administrative Agent for euro as
specified from time to time by the Administrative Agent to the Borrower and each
Lender. For payments in euro as of the Effective Date, payment to the
Eurocurrency Payment Office shall be made to the Bank of Tokyo-Mitsubishi UFJ,
Ltd., London Branch, Account Number -                                          
               , SWIFT -                     .

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, with respect to euro, the rate at which euro
may be exchanged into Dollars, as set forth at approximately 11:00 a.m., Local
Time, on such date on the Bloomberg Foreign Exchange Information Platform. In
the event that such rate does not appear on Bloomberg, the Exchange Rate with
respect to euro shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for euro
on the London market at 11:00 a.m., Local Time, on such date for the purchase of
Dollars with euro, for delivery two Business Days later; provided, that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the Borrower, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 

10



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
or Dutch withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 2.19(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.17,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender acquired the applicable interest in a Loan or
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.17(f) and (d) any U.S. Federal withholding Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Fee Letter” has the meaning assigned to such term in Section 2.12(b).

“Final Release Conditions” has the meaning assigned to such term in
Section 9.14(a).

“Financing Facilities” means any Permitted Receivables Facility, any Permitted
Financing Facility, the Parent Credit Agreement and prior to the Spin-Off Date,
the facility evidenced by the Term Loan Credit Agreement.

“Foreign Competition Laws” means competition and foreign investment laws and
regulations of any jurisdiction outside the United States.

“Foreign Employee Benefit Plan” means any employee benefit plan as defined in
Section 3(3) of ERISA which is maintained or contributed to for the benefit of
the employees of the Parent or any member of the Controlled Group, but which is
not covered by ERISA pursuant to Section 4(b)(4) of ERISA.

“Foreign Pension Plan” means any employee pension benefit plan (as defined in
Section 3(2) of ERISA) which (i) is maintained or contributed to for the benefit
of employees of the Parent or any other member of the Controlled Group, (ii) is
not covered by ERISA pursuant to Section 4(b)(4) thereof and (iii) under
applicable local law, is required to be funded through a trust or other funding
vehicle.

 

11



--------------------------------------------------------------------------------

“Foreign Subsidiary” means a Subsidiary of the Parent that is not a Domestic
Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Holders of Obligations” means the holders of the Obligations from time to time
and shall include their respective successors, transferees and assigns.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Indebtedness” of any Person means, without duplication, such Person’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), which purchase price is due more than six (6) months from the date of
incurrence of the obligation in respect thereof, provided that the related
obligations are not interest bearing, (c) obligations, whether or not assumed,
secured by Liens or payable out of the proceeds or production from property or
assets now or hereafter owned or acquired by such Person, (d) obligations which
are evidenced by notes, acceptances or other instruments, (e) Capitalized Lease
Obligations, (f) Contingent Obligations in respect of Indebtedness,
(g) obligations with respect to letters of credit, (h) Off-Balance Sheet
Liabilities, (i) Attributable Receivables Indebtedness and (j) Disqualified
Stock. The amount of Indebtedness of any Person at any date shall be without
duplication (1) the outstanding balance at such date of all unconditional
obligations as described above and the maximum liability of any such Contingent
Obligations at such date and (2) in the case of Indebtedness of others secured
by a Lien to which the property or assets owned or held by such Person is
subject, the lesser of the fair market value at such date of any asset subject
to a Lien securing the Indebtedness of others and the amount of the Indebtedness
secured. Notwithstanding anything to the contrary in this definition, the term
“Indebtedness” shall not include (i) deferred or prepaid revenue, (ii) purchase
price holdbacks to satisfy warranty or other unperformed obligations of a
seller, (iii) obligations arising under any Swap Agreement, or (iv) contingent
or deferred payment obligations (including, without limitation, any purchase
price adjustments, indemnification obligations, reimbursement obligations,
funding or investment commitments, or earn-out, non-compete, consulting,
royalty, milestone, option, development or other incentive payment obligations),
except to the extent that the amount payable pursuant to such contingent or
deferred payment obligation is, or becomes, reasonably determinable, with
respect to any Acquisition, disposition, other acquisition of assets or other
business combination.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

 

12



--------------------------------------------------------------------------------

“Intangible Assets” means the aggregate amount, for the Parent and its
Subsidiaries on a consolidated basis, of all assets classified as intangible
assets under GAAP, including, without limitation, customer lists, acquired
technology, goodwill, computer software, trademarks, patents, copyrights,
organization expenses, franchises, licenses, trade names, brand names, mailing
lists, catalogs, unamortized debt discount and capitalized research and
development costs.

“Interest Election Request” means a request by the Borrower to continue a
Revolving Borrowing in accordance with Section 2.08 in the form attached hereto
as Exhibit H-2, which shall be signed by a management board member B acting
jointly with a management board member A.

“Interest Expense” means, for any period, the total interest expense of the
Parent and its consolidated Subsidiaries, whether paid or accrued, including,
without duplication, Off-Balance Sheet Liabilities (including Receivables
Facility Financing Costs) and the interest component of Capitalized Leases, all
as determined in conformity with GAAP. In the event that the Parent or any
Subsidiary shall have completed an Acquisition or disposition since the
beginning of the relevant Reference Period, computations of Interest Expense
shall be determined for such period on a Pro Forma Basis in accordance with
Section 1.04(b); provided that notwithstanding the foregoing, for all purposes
hereunder, from and after the Spin-Off Date, Interest Expense for the fiscal
quarters ended September 30, 2014, December 31, 2014 and March 31, 2015
attributable to the Parent and Persons that are Subsidiaries of the Parent on
the Effective Date shall be deemed to be equal to $15,500,000 for each such
fiscal quarter.

“Interest Expense Coverage Ratio” is defined in Section 6.18(b) hereof.

“Interest Payment Date” means with respect to any Eurocurrency Loan, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the case of a Eurocurrency Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and the Maturity Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or such other period thereafter as may be agreed to between the
Borrower and the Administrative Agent and consented to by all Lenders), as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent continuation of
such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and
(b) the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen
Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time.

 

13



--------------------------------------------------------------------------------

“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of any Indebtedness, Equity Interests or other
securities, or of a beneficial interest in any Indebtedness, Equity Interests or
other securities, issued by any other Person, (ii) any purchase by that Person
of all or substantially all of the assets of a business conducted by another
Person, and (iii) any loan, advance (other than deposits with financial
institutions available for withdrawal on demand, prepaid expenses, accounts
receivable, advances to employees and similar items made or incurred in the
ordinary course of business) or capital contribution by that Person to any other
Person, including all Indebtedness to such Person arising from a sale of
property by such Person other than in the ordinary course of its business.

“IRS” means the United States Internal Revenue Service.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule A and any other Person that shall
have become a Lender hereunder pursuant to an Assignment and Assumption or other
documentation contemplated hereby, other than any such Person that ceases to be
a party hereto pursuant to an Assignment and Assumption or other documentation
contemplated hereby.

“Leverage Ratio” is defined in Section 6.18(a) hereof.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing and for any
applicable Interest Period, the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for euro for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
or, in the event such rate does not appear on either of such Reuters pages, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
as shall be selected by the Administrative Agent from time to time in its
reasonable discretion (in each case the “LIBOR Screen Rate”) at approximately
11:00 a.m., London time, on the Quotation Day for such Interest Period; provided
that, if the LIBOR Screen Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement; provided, further, that if
a LIBOR Screen Rate shall not be available at such time for such Interest Period
(the “Impacted Interest Period”), then the LIBO Rate for such Interest Period
shall be the Interpolated Rate; provided, that, if any Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. It is understood and agreed that all of the terms and conditions of
this definition of “LIBO Rate” shall be subject to Section 2.14.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or security
agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e), the Parent Guaranty, and all other agreements, instruments,
documents and certificates identified in Section 4.01 executed or delivered to,
or in favor of, the Administrative Agent or any Lenders and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, and all
other written matter whether heretofore, now or hereafter executed by or on
behalf of any Loan Party,

 

14



--------------------------------------------------------------------------------

or any employee of any Loan Party, and delivered to the Administrative Agent or
any Lender in connection with this Agreement or the transactions contemplated
hereby. Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.

“Loan Parties” means, collectively, the Borrower and the Parent.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin Stock” shall have the meaning ascribed to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect upon (a) the business,
assets, operations or financial condition of the Parent and its Subsidiaries,
taken as a whole, (b) the ability of the Parent and its Subsidiaries, taken as a
whole, to perform their obligations under the Loan Documents in any material
respect, or (c) the validity or enforceability, in all material respects, of any
of the Loan Documents or the rights or remedies of the Administrative Agent and
the Lenders thereunder (excluding, in the case of each of the foregoing clauses
(a), (b) or (c), the occurrence of the Spin-Off Transaction).

“Material Domestic Subsidiary” means each consolidated Subsidiary (other than
any SPV) of the Parent (a) that is a Domestic Subsidiary and (b) the total
assets of which exceed, as at the end of any calendar quarter or, in the case of
consummation of a Permitted Acquisition, at the time of consummation of such
Permitted Acquisition (calculated by the Parent on a Pro Forma Basis taking into
account the consummation of such Permitted Acquisition), three percent (3.0%) of
the Consolidated Domestic Assets of the Parent and its consolidated Subsidiaries
(other than SPVs).

“Material Foreign Subsidiary” means (i) the Borrower and (ii) each other
consolidated Subsidiary (other than any SPV) of the Parent (a) that is a Foreign
Subsidiary and (b) the total assets of which exceed, as at the end of any
calendar quarter or, in the case of consummation of a Permitted Acquisition, at
the time of consummation of such Permitted Acquisition (calculated by the Parent
on a Pro Forma Basis taking into account the consummation of such Permitted
Acquisition), five percent (5.0%) of the Consolidated Assets of the Parent and
its consolidated Subsidiaries (other than SPVs).

“Material Indebtedness” means (a) any Indebtedness evidenced by the Financing
Facilities or (b) any other Indebtedness (other than the Indebtedness hereunder)
of a single class with an aggregate outstanding principal amount equal to or
greater than $50,000,000.

“Material Subsidiaries” means each of the Parent’s Material Domestic
Subsidiaries and Material Foreign Subsidiaries.

“Maturity Date” means the date that is the second anniversary of the Effective
Date.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by either the Parent or any member of the
Controlled Group.

 

15



--------------------------------------------------------------------------------

“Net Income” means, for any period, the net earnings (or loss) after taxes of
the Parent and its Subsidiaries on a consolidated basis for such period
determined in conformity with GAAP.

“Non-ERISA Commitments” means

(i) each pension, medical, dental, life, accident insurance, disability, group
insurance, sick leave, profit sharing, deferred compensation, bonus, stock
option, stock purchase, retirement, savings, severance, stock ownership,
performance, incentive, hospitalization or other insurance, or other welfare,
benefit or fringe benefit plan, policy, trust, understanding or arrangement of
any kind; and

(ii) each employee collective bargaining agreement and each agreement,
understanding or arrangement of any kind, with or for the benefit of any present
or prior officer, director, employee or consultant (including, without
limitation, each employment, compensation, deferred compensation, severance or
consulting agreement or arrangement and any agreement or arrangement associated
with a change in ownership of the Parent or any member of the Controlled Group);

to which the Parent or any member of the Controlled Group is a party or with
respect to which the Parent or any member of the Controlled Group is or will be
required to make any payment other than any Plans.

“Non-Public Lender” means

(i) until the publication of an interpretation of “public” as referred to in the
CRR by the relevant competent authority/ies: an entity which (x) assumes
existing rights and/or obligations vis-à-vis the Borrower, the value of which is
at least €100,000 (or its equivalent in another currency), (y) provides
repayable funds for an initial amount of at least €100,000 (or its equivalent in
another currency) or (z) otherwise qualifies as not being forming part of the
public;

(ii) as soon as the interpretation of the term “public” as referred to in the
CRR has been published by the relevant authority/ies: an entity which is not
considered to form part of the public on the basis of such interpretation.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations and indebtedness (including interest and fees
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), obligations and liabilities of any of the Parent and its
Subsidiaries to any of the Lenders, the Administrative Agent or any indemnified
party, individually or collectively, existing on the Effective Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred under this
Agreement or any of the other Loan Documents or in respect of any of the Loans
made or other obligations incurred or any of the other instruments at any time
evidencing any thereof.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Off-Balance Sheet Liabilities” of a Person means, without duplication, (a) any
Attributable Receivables Indebtedness and repurchase obligation or liability of
such Person or any of its Subsidiaries with respect to Receivables or notes
receivable sold by such Person or any of its Subsidiaries (calculated to include
the unrecovered investment of purchasers or transferees of Receivables or notes
receivable or any other obligation of the Parent or such transferor to
purchasers/transferees of interests in

 

16



--------------------------------------------------------------------------------

Receivables or notes receivables or the agent for such purchasers/transferees),
(b) any liability under any sale and leaseback transactions which do not create
a liability on the consolidated balance sheet of such Person, (c) any liability
under any financing lease or so-called “synthetic” lease transaction, or (d) any
obligations arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheets of such Person and its
Subsidiaries. Notwithstanding the foregoing, prior to the consummation of the
Spin-Off Transaction, the Spinco High Yield Bond Financing shall not constitute
Off-Balance Sheet Liabilities of the Parent or any of its Subsidiaries so long
as the Spinco High Yield Bond Conditions are satisfied.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of any present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than (i) connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document and
(ii) any Dutch taxes as a result of any Recipient having an interest, direct or
indirect, of five percent (5%) in the Borrower).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overnight Foreign Currency Rate” means, for any amount payable in euro, the
rate of interest per annum as determined by the Administrative Agent at which
overnight or weekend deposits in the euro (or if such amount due remains unpaid
for more than three (3) Business Days, then for such other period of time as the
Administrative Agent may elect) for delivery in immediately available and freely
transferable funds would be offered by the Administrative Agent to major banks
in the interbank market upon request of such major banks for the relevant
currency as determined above and in an amount comparable to the unpaid principal
amount of the related Borrowing, plus any taxes, levies, imposts, duties,
deductions, charges or withholdings imposed upon, or charged to, the
Administrative Agent by any relevant correspondent bank in respect of such
amount in euro.

“Parent” means Energizer Holdings, Inc. (to be renamed Edgewell Personal Care
Company upon giving effect to a merger with a wholly-owned Subsidiary prior to
the Spin-Off Date, pursuant to which Energizer Holdings, Inc. (as so renamed)
shall be the surviving Person), a Missouri corporation.

“Parent Credit Agreement” means (i) prior to the Spin-Off Date, that certain
Amended and Restated Credit Agreement, dated as of May 6, 2011, among the
Parent, the institutions from time to time parties thereto as lenders, and
JPMorgan Chase Bank, N.A., as the same may be amended, restated, supplemented,
modified, extended, or refinanced or replaced, from time to time prior to the
Spin-Off Date in a manner that is not materially adverse to the interests of the
Lenders, and (ii) from and after the Spin-Off Date, that certain Credit
Agreement, dated as of June 1, 2015 (and with an effective date to be on or
about the Spin-Off Date), among the Parent, as borrower, the institutions from
time to time parties thereto as lenders, and JPMorgan Chase Bank, N.A., as the
administrative agent, as the same may be amended, restated, supplemented,
modified, extended, or refinanced or replaced, from time to time in a manner
that is not materially adverse to the interests of the Lenders. Each reference
herein to the Parent Credit Agreement shall mean the applicable Parent Credit
Agreement.

 

17



--------------------------------------------------------------------------------

“Parent Credit Agreement Subsidiary Guarantor” means each Subsidiary of the
Parent that guaranties the obligations of the Parent under the Parent Credit
Agreement.

“Parent Guaranty” means that certain Guaranty dated as of the Effective Date in
substantially the form of Exhibit F (including any and all supplements thereto)
and executed by the Parent, as amended, restated, supplemented or otherwise
modified from time to time.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” is defined in Section 6.06 hereof.

“Permitted Existing Contingent Obligations” means the Contingent Obligations of
the Parent and its Subsidiaries as of the Effective Date identified on Schedule
1.1.3 to this Agreement.

“Permitted Existing Investments” means the Investments of the Parent and its
Subsidiaries as of the Effective Date identified on Schedule 1.1.1 to this
Agreement.

“Permitted Existing Liens” means the Liens on assets of the Parent and its
Subsidiaries as of the Effective Date identified on Schedule 1.1.2 to this
Agreement.

“Permitted Financing Facility” means any financing agreement (other than any
Permitted Receivables Facility, the Term Loan Credit Agreement and the Parent
Credit Agreement) under which the Parent or any of its Subsidiaries incurs or
assumes (including in connection with a Permitted Acquisition) Indebtedness
permitted by the terms of this Agreement, together with any guarantees of such
Indebtedness permitted hereunder (if any) and any other instruments, documents
and agreements executed or delivered in connection therewith, as such Permitted
Financing Facility may be amended, restated, supplemented, modified, extended,
refinanced or replaced from time to time in a manner that is permitted by the
terms of this Agreement and is not materially adverse to the interests of the
Lenders. For the avoidance of doubt, the Spinco High Yield Bond Financing shall
be considered a Permitted Financing Facility for purposes of this Agreement for
so long as the Spinco High Yield Bond Conditions are satisfied.

“Permitted Receivables Facility” means a receivables facility or facilities
created under the Permitted Receivables Facility Documents, providing for the
sale, transfer and/or pledge by the Parent and/or one or more other Receivables
Sellers of Permitted Receivables Facility Assets (thereby providing financing to
the Parent and the Receivables Sellers) to a SPV (either directly or through
another Receivables Seller), which in turn shall sell, transfer and/or pledge
interests in the respective Permitted Receivables Facility Assets to third-party
lenders or investors pursuant to the Permitted Receivables Facility Documents
(with the SPV permitted to issue or convey purchaser interests, investor
certificates,

 

18



--------------------------------------------------------------------------------

purchased interest certificates or other similar documentation evidencing
interests in the Permitted Receivables Facility Assets) in return for the cash
used by such SPV to acquire the Permitted Receivables Facility Assets from the
Parent and/or the respective Receivables Sellers, in each case as more fully set
forth in the Permitted Receivables Facility Documents; provided that the
aggregate amount of Indebtedness or Attributable Receivables Indebtedness in
connection therewith shall not exceed $100,000,000 at any time.

“Permitted Receivables Facility Assets” means Receivables (whether now existing
or arising in the future) of the Receivables Sellers which are transferred, sold
and/or pledged to a SPV pursuant to a Permitted Receivables Facility and any
related Permitted Receivables Related Assets which are also so transferred, sold
and/or pledged to the SPV and all proceeds thereof.

“Permitted Receivables Facility Documents” means each of the documents and
agreements entered into in connection with any Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests or the incurrence of loans, as
applicable, all of which documents and agreements shall be in form and substance
reasonably satisfactory to the Administrative Agent, in each case as such
documents and agreements may be amended, modified, supplemented, refinanced or
replaced from time to time so long as (i) any such amendments, modifications,
supplements, refinancings or replacements do not impose any conditions or
requirements on the Parent or any Subsidiary that are more restrictive in any
material respect than those in existence immediately prior to any such
amendment, modification, supplement, refinancing or replacement unless otherwise
consented to by the Administrative Agent, (ii) any such amendments,
modifications, supplements, refinancings or replacements are not adverse in any
material respect to the interests of the Lenders unless otherwise consented to
by the Administrative Agent and (iii) any such amendments, modifications,
supplements, refinancings or replacements are otherwise in form and substance
reasonably satisfactory to the Administrative Agent.

“Permitted Receivables Related Assets” means any assets that are customarily
sold, transferred and/or pledged or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to Receivables and any collections or proceeds of
any of the foregoing (including, without limitation, lock-boxes, deposit
accounts, records in respect of Receivables and collections in respect of
Receivables).

“Permitted Receivables Transfer” means (i) a sale or other transfer by a
Receivables Seller to a SPV of Receivables and Permitted Receivables Related
Assets for fair market value and without recourse (except for limited recourse
typical of such structured finance transactions), and/or (ii) a sale or other
transfer by a SPV to (a) purchasers of or other investors in such Receivables
and Permitted Receivables Related Assets or (b) any other Person (including a
SPV) in a transaction in which purchasers or other investors purchase or are
otherwise transferred such Receivables and Permitted Receivables Related Assets,
in each case pursuant to and in accordance with the terms of the Permitted
Receivables Facility Documents.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which the Parent or any member of the Controlled Group is, or within
the immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

19



--------------------------------------------------------------------------------

“Pro Forma Basis” means, with respect to compliance with any test, covenant or
calculation of any ratio hereunder, the determination or calculations of such
test, covenant or ratio on a pro forma basis in accordance with Section 1.04(b).

“Qualified Cash” means, as of any date of determination, the lesser of (i) the
aggregate amount of Indebtedness (not exceeding the lesser of $350,000,000 and
the U.S. Dollar equivalent of the Aggregate Commitment (calculated on the basis
of the Exchange Rate for euro, on or as of such date) in effect at any time
hereunder) then outstanding under any credit facility in favor of any of the
Parent’s Foreign Subsidiaries and (ii) the aggregate amount of unrestricted cash
and cash equivalents held by the Parent’s Foreign Subsidiaries which is legally
and otherwise available for repayment of such Indebtedness (net of Taxes or
other expenses that would be incurred if such amounts were actually applied to
repay such Indebtedness).

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, the day that is two (2) TARGET2 Days before the first day of
such Interest Period.

“Receivable(s)” means and includes all of the Parent’s and its Subsidiaries’
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of the Parent and its Subsidiaries
to payment for goods sold or leased or for services rendered (except those
evidenced by instruments or chattel paper), whether or not they have been earned
by performance, and all rights in any merchandise or goods which any of the same
may represent, and all rights, title, security and guaranties with respect to
each of the foregoing, including, without limitation, any right of stoppage in
transit.

“Receivables Facility Financing Costs” means such portion of the cash fees,
service charges, and other costs, as well as all collections or other amounts
retained by purchasers of receivables pursuant to a receivables purchase
facility, which are in excess of amounts paid to the Parent and its consolidated
Subsidiaries under any receivables purchase facility for the purchase of
receivables pursuant to such facility and are the equivalent of the interest
component of the financing if the transaction were characterized as an
on-balance sheet transaction.

“Receivables Sellers” means the Parent and those Subsidiaries that are from time
to time party to the Permitted Receivables Facility Documents (other than any
SPV).

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in euro for the applicable Interest Period as the rate at which
the relevant Reference Bank could borrow funds in the London (or other
applicable) interbank market in the euro for the relevant period, were it to do
so by asking for and then accepting interbank offers in reasonable market size
in that currency and for that period.

“Reference Banks” means the principal London (or other applicable) offices of
The Bank of Tokyo-Mitsubishi UFJ, Ltd. and such other banks as may be appointed
by the Administrative Agent in consultation with the Borrower. No Lender shall
be obligated to be a Reference Bank without its consent.

“Reference Period” has the meaning assigned to such term in Section 1.04(b).

“Register” has the meaning assigned to such term in Section 9.04(b).

 

20



--------------------------------------------------------------------------------

“Regulation” means the Council of the European Union Regulations No. 1346/2000
on Insolvency Proceedings dated May 29, 2000 (as amended from time to time).

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor thereto or other regulation or official interpretation of said
Board relating to reserve requirements applicable to member banks of the Federal
Reserve System.

“Regulation T” means Regulation T of the Board as from time to time in effect
and any successor or other regulation or official interpretation of said Board
relating to the extension of credit by and to brokers and dealers of securities
for the purpose of purchasing or carrying margin stock (as defined therein).

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of said Board
relating to the extension of credit by banks, non-banks and non-broker lenders
for the purpose of purchasing or carrying Margin Stock applicable to member
banks of the Federal Reserve System.

“Regulation X” means Regulation X of the Board as from time to time in effect
and any successor or other regulation or official interpretation of said Board
relating to the extension of credit by foreign lenders for the purpose of
purchasing or carrying margin stock (as defined therein).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the
environment, including the movement of Contaminants through or in the air, soil,
surface water or groundwater.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days after such event occurs.

“Required Lenders” means, subject to Section 2.21, at any time, Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the Total Revolving Credit Exposure and unused Commitments at such
time.

“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject including,
without limitation, the Securities Act of 1933, the Securities Exchange Act of
1934, the Hart-Scott-Rodino Antitrust Improvements Act, as amended, Foreign
Competition Laws, Regulations T, U and X, ERISA, the Fair Labor Standards Act,
the Worker Adjustment and Retraining Notification Act, Americans with
Disabilities Act of 1990, and any certificate of occupancy, zoning ordinance,
building, environmental or land use requirement or permit or environmental,
labor, employment, occupational safety or health law, rule or regulation,
including Environmental, Health or Safety Requirements of Law.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans at such
time.

 

21



--------------------------------------------------------------------------------

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any European Union member state, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person owned or controlled by any such Person
or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the United States Securities Act of 1933.

“Senior Management Team” means (a) each Authorized Officer, the chief executive
officer, secretary or any other member of management of the Borrower and (b) any
chief executive officer, president, vice president, chief financial officer,
treasurer, secretary or any other member of management of the Parent.

“Separation and Distribution Agreement” means that certain Separation and
Distribution Agreement, to be dated on or prior to the Effective Date, by and
between the Parent and Spinco, substantially in the form filed with the SEC on
May 11, 2015, as amended, restated, supplemented (including as supplemented by
delivery of disclosure schedules thereto) or otherwise modified in accordance
with Section 6.12.

“Separation Obligations” means indemnification obligations of the Parent and/or
its Subsidiaries in favor of Spinco and/or its subsidiaries in connection with
the Spin-Off Transaction.

“Solvent” means, when used with respect to any Person, that at the time of
determination:

(i) the fair value of its assets (both at fair valuation and at present fair
saleable value) is equal to or in excess of the total amount of its liabilities,
including, without limitation, contingent liabilities; and

(ii) it is then able and believes that it will be able to pay its debts as they
mature; and

(iii) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

 

22



--------------------------------------------------------------------------------

With respect to contingent liabilities (such as litigation and guarantees), such
liabilities shall be computed at the amount which, in light of all the facts and
circumstances existing at the time, represent the amount which can be reasonably
be expected to become an actual or matured liability.

“SPV” means any special purpose entity established for the purpose of purchasing
receivables in connection with a Permitted Receivables Facility.

“Spinco” means Energizer SpinCo, Inc., a Missouri corporation, to be renamed
Energizer Holdings, Inc. prior to the effectiveness of the Spin-Off Transaction.

“Spinco Credit Facility” means, collectively, the revolving and term loan B
credit facilities proposed to be made available to Spinco in connection with the
consummation of the Spin-Off Transaction by JPMorgan Chase Bank, N.A., as the
administrative agent, and the other institutions from time to time parties
thereto as lenders.

“Spinco High Yield Bond Conditions” means (a) any and all net proceeds of the
Spinco High Yield Bond Financing remain in a deposit or securities account of
Spinco that is pledged to the trustee for the bondholders thereunder on
customary terms; provided that such funds shall be subject to an agreement that
if the Spin-Off Transaction shall not have occurred by July 9, 2015, all such
proceeds shall be returned to the bondholders and shall no longer constitute
Indebtedness of Spinco and (b) the obligations of Spinco under the Spinco High
Yield Bond Financing shall not be supported by guarantees from (i) the Parent,
(ii) any Subsidiaries of the Parent that will remain Subsidiaries of the Parent
after giving effect to the Spin-Off Transaction or (iii) any Subsidiaries of the
Parent that have assets, income or operations that will remain with the Parent
and its Subsidiaries after giving effect to the Spin-Off Transaction.

“Spinco High Yield Bond Financing” means any senior unsecured bonds issued by
Spinco prior to and in connection with the Spin-Off Transaction.

“Spin-Off Date” means the date on which the Spin-Off Transaction has occurred in
accordance with the terms and conditions set forth in the definition thereof.

“Spin-Off Transaction” means the internal legal reorganization of the Parent
separating its personal care and household products businesses, and the spin-off
by the Parent of Spinco and its Subsidiaries in a tax-free distribution to its
shareholders substantially as described in the Form 10 originally filed on
February 6, 2015 and as amended on March 25, 2015, May 11, 2015 and May 27, 2015
(including in accordance with the Separation and Distribution Agreement) and in
other filings made by the Spinco or the Parent with the SEC; provided that the
following conditions shall be satisfied as of the Spin-Off Date:

(a) the Administrative Agent shall have received evidence reasonably
satisfactory to it that each of (i) the Parent Credit Agreement referred to in
clause (i) of the definition thereof and (iii) the Term Loan Credit Agreement
shall, in each case, have been terminated and cancelled, other than contingent
indemnification or reimbursement obligations expressly stated to survive such
termination, and all indebtedness thereunder shall have been fully repaid (and
any and all liens thereunder (if any) shall have been terminated;

(b) the Parent shall have delivered to the Administrative Agent historical pro
forma financial information reflecting the Spin-Off Transaction, in form and
substance reasonably satisfactory to the Administrative Agent;

 

23



--------------------------------------------------------------------------------

(c) the Administrative Agent shall have received an opening compliance
certificate from the chief financial officer or treasurer of the Parent
demonstrating compliance with the covenants set forth in Section 6.18, in each
case, as of March 31, 2015, computed on a Pro Forma Basis after giving effect to
the Spin-Off Transaction, the incurrence of Indebtedness and any other
transactions occurring on the Spin-Off Date.

(d) the Parent shall have delivered one or more officer’s certificates
indicating that (i) it has completed the Spin-Off Transaction, (ii) after giving
effect to the Spin-Off Transaction, none of the Parent or any of its
Subsidiaries shall be obligated as a primary obligor, guarantor or otherwise on
the Indebtedness of Spinco and its Subsidiaries and (iii) after giving effect to
the Spin-Off Transaction, the dividends and distributions made in connection
therewith, and the incurrence of Indebtedness and any other Transactions
occurring on Spin-Off Date, the Parent and its Subsidiaries, taken as a whole,
are Solvent;

(e) the Spin-Off Transaction shall have occurred with no changes to the material
terms of such Spin-Off Transaction, except as consented to by the Administrative
Agent or in a manner that is not adverse to the interests of the Administrative
Agent or the Lenders; and

(f) if necessary, the Administrative Agent shall have received from the Parent
restated Schedules hereto as of the Spin-Off Date (after giving effect to the
Spin-Off Transaction), in form and substance reasonably satisfactory to the
Administrative Agent.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in euro,
expressed in the case of each such requirement as a decimal. Such reserve,
liquid asset, fees or similar requirements shall include those imposed pursuant
to Regulation D. Eurocurrency Loans shall be deemed to be subject to such
reserve, liquid asset, fee or similar requirements without benefit of or credit
for proration, exemptions or offsets that may be available from time to time to
any Lender under any applicable law, rule or regulation, including Regulation D.
The Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve, liquid asset or similar
requirement.

“Subordinated Indebtedness” means any Indebtedness of the Parent or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.

“subsidiary” or “Subsidiary” means, with respect to any Person (the “parent”) at
any date, any corporation, limited liability company, partnership, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, Controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent. Unless otherwise
expressly provided, all references herein to a “Subsidiary” means a Subsidiary
of the Parent (and for the avoidance of doubt, it is acknowledged and agreed
that from and after the consummation of the Spin-Off Transaction, Spinco and its
subsidiaries shall cease to constitute Subsidiaries of the Parent).

 

24



--------------------------------------------------------------------------------

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Parent or the
Subsidiaries shall be a Swap Agreement.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Credit Agreement” means, prior to the Spin-Off Date, that certain
Term Loan Credit Agreement, dated as of April 29, 2015, among the Parent, the
institutions from time to time parties thereto as lenders and Citibank, N.A., as
the administrative agent, as the same may be amended, restated, supplemented,
modified, extended, or refinanced or replaced, from time to time prior to the
Spin-Off Date in a manner that is not materially adverse to the interests of the
Lenders.

“Termination Event” means (i) a Reportable Event with respect to any Benefit
Plan; (ii) the withdrawal of the Parent or any member of the Controlled Group
from a Benefit Plan during a plan year in which the Parent or such Controlled
Group member was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA with respect to such plan; (iii) the imposition of an obligation under
Section 4041 of ERISA to provide affected parties written notice of intent to
terminate a Benefit Plan in a distress termination described in Section 4041(c)
of ERISA; (iv) the institution by the PBGC or any foreign governmental authority
of proceedings to terminate or appoint a trustee to administer a Benefit Plan or
Foreign Pension Plan; (v) any event or condition which might constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Benefit Plan; or (vi) the partial or complete
withdrawal of the Parent or any member of the Controlled Group from a
Multiemployer Plan.

“Total Revolving Credit Exposure” means the sum of the outstanding principal
amount of all Lenders’ Revolving Loans at such time.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the occurrence of the Spin-Off
Transaction on the Spin-Off Date, the borrowing of Loans and other credit
extensions, and the use of the proceeds thereof.

“Trigger Quarter” is defined in Section 6.18(a) hereof.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other applicable state.

SECTION 1.02 Intentionally Omitted.

 

25



--------------------------------------------------------------------------------

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04 Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof and (iii) any
obligations relating to a lease that was accounted for by such Person as an
operating lease as of the Effective Date and any similar lease entered into
after the Effective Date by such Person shall be deemed to be obligations
relating to an operating lease and not as Capital Lease Obligations under this
Agreement.

(b) All pro forma computations required to be made hereunder giving effect to
any Acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving
pro forma effect thereto (and, in the case of any pro forma

 

26



--------------------------------------------------------------------------------

computation made hereunder to determine whether such Acquisition or disposition,
or issuance, incurrence or assumption of Indebtedness, or other transaction is
permitted to be consummated hereunder, to any other such transaction consummated
since the first day of the period covered by any component of such pro forma
computation and on or prior to the date of such computation) as if such
transaction had occurred on the first day of the period of four consecutive
fiscal quarters ending with the most recent fiscal quarter for which financial
statements shall have been delivered pursuant to Section 5.01(a) (or, prior to
the delivery of any such financial statements, ending with the last fiscal
quarter included in the financial statements referred to in Section 3.04), and,
to the extent applicable, to the historical earnings and cash flows associated
with the assets acquired or disposed of (but without giving effect to any
synergies or cost savings) and any related incurrence or reduction of
Indebtedness, all in accordance with Article 11 of Regulation S-X under the
Securities Act. If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Swap Agreement
applicable to such Indebtedness). From and after the Spin-Off Date, for the
purposes of calculating EBIT, EBITDA and Interest Expense for any purpose
hereunder (including, without limitation, the financial covenants set forth in
Section 6.18) for any period of four consecutive fiscal quarters (each such
period, a “Reference Period”):

(i) if at any time during such Reference Period the Parent or any Subsidiary
shall have made any disposition (including, without limitation, the disposition
of the household products business pursuant to the Spin-Off Transaction),
EBITDA, EBIT and Interest Expense for such Reference Period shall be reduced by
an amount equal to the amount (if positive) attributable to the property that is
the subject of such disposition for such Reference Period or increased by an
amount equal to the amount (if negative) attributable thereto for such Reference
Period (it being acknowledged and agreed that for the periods ending
September 30, 2014, December 31, 2014 and March 31, 2015, any such reductions in
connection with the disposition of the household products business pursuant to
the Spin-Off Transaction shall have already been reflected in the agreed upon
amounts for such periods as set forth in the definitions of EBITDA, EBIT and
Interest Expense); and

(ii) if during such Reference Period the Parent or any Subsidiary shall have
made a Permitted Acquisition, EBITDA, EBIT and Interest Expense for such
Reference Period shall be calculated after giving effect thereto on a Pro Forma
Basis as if such Permitted Acquisition occurred on the first day of such
Reference Period, giving effect to any net cost savings, operating expense
reductions and synergies projected to be realized in connection with the
applicable Permitted Acquisition or disposition (for the avoidance of doubt, net
of (x) the amount of actual benefits realized during such period, and (y) any
such projected amounts no longer anticipated to be realized or not actually
realized within twelve (12) months) to the extent that such cost savings,
reductions or synergies (i) are reasonably expected to be realized within twelve
(12) months of such Permitted Acquisition or disposition as set forth in
reasonable detail on an officer’s certificate delivered to the Administrative
Agent, (ii) are calculated on a basis consistent with GAAP and are, in each
case, reasonably identifiable, factually supportable, and expected to have a
continuing impact on the operations of the Parent and its Subsidiaries and
(iii) such costs, expenses or adjustments are either (x) permitted as an
adjustment pursuant to Article 11 of Regulation S-X under the Securities Act or
(y) represent, when aggregated with all amounts described in clause (vii) of the
definition of EBIT, less than ten (10%) of EBITDA (determined without giving
effect to any such adjustments).

(c) Notwithstanding the foregoing or GAAP to the contrary, so long as the Spinco
High Yield Bond Conditions are satisfied, neither the Spinco High Yield Bond
Financing, nor or any interest, fees or expenses in connection therewith, shall
be included in determining compliance with the covenants in Section 6.18.

 

27



--------------------------------------------------------------------------------

SECTION 1.05 Status of Obligations. In the event that the Parent or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Indebtedness
and to enable the Administrative Agent and the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.

ARTICLE II

The Credits

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender (severally and not jointly) agrees to make Revolving Loans to the
Borrower in euro from time to time during the Availability Period in an
aggregate principal amount that will not result in (a) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment or (b) the Total Revolving
Credit Exposure exceeding the Aggregate Commitment. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Revolving Loans.

SECTION 2.02 Loans and Borrowings. (a) Each Revolving Loan shall be made as part
of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan (and in the case of
an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply
to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of €1,000,000 and not less than €10,000,000. There shall not at any
time be more than a total of eight (8) Eurocurrency Borrowings outstanding. Any
Loan shall at all times be provided by a lender that is a Non-Public Lender.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
irrevocable written notice (via a written Borrowing Request signed by the
Borrower), not later than 11:00 a.m., New York City time, three (3) Business
Days before the date of the proposed Borrowing. Each such written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i) the aggregate principal amount of the requested Borrowing;

 

28



--------------------------------------------------------------------------------

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) the initial Interest Period to be applicable thereto, which shall be a
period contemplated by the definition of the term “Interest Period”; and

(iv) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no Interest Period is specified with respect to any requested Eurocurrency
Revolving Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 Intentionally Omitted.

SECTION 2.05 Intentionally Omitted.

SECTION 2.06 Intentionally Omitted.

SECTION 2.07 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, at the
Eurocurrency Payment Office. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower designated by the Borrower in the
applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Foreign
Currency Rate) or (ii) in the case of the Borrower, the interest rate applicable
to Eurocurrency Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.08 Interest Elections. (a) Each Revolving Borrowing initially shall
have an initial Interest Period as specified in the applicable Borrowing
Request. Thereafter, the Borrower may elect to continue such Borrowing and may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

 

29



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election (by irrevocable written notice via an
Interest Election Request signed by the Borrower) by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing to be made on the effective date of such election.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit the Borrower to elect an Interest Period for Eurocurrency
Loans that does not comply with Section 2.02(d).

(c) Each written Interest Election Request shall specify the following
information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day; and

(iii) the Interest Period to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period in the case of a Borrowing in respect
of which the Borrower shall have failed to deliver an Interest Election Request
prior to the third (3rd) Business Day preceding the end of such Interest Period,
such Borrowing shall automatically continue as a Eurocurrency Borrowing with an
Interest Period of one month unless such Eurocurrency Borrowing is or was repaid
in accordance with Section 2.11. Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower, then,
so long as an Event of Default is continuing, unless repaid, each Eurocurrency
Revolving Borrowing shall automatically be continued as a Eurocurrency Borrowing
with an Interest Period of one month.

SECTION 2.09 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of €5,000,000 and not less than €25,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Total Revolving Credit Exposure would exceed the Aggregate
Commitment.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to

 

30



--------------------------------------------------------------------------------

the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or other transactions specified therein, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

SECTION 2.10 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the Obligations.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and substantially in
the form attached hereto as Exhibit I. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11 Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty (but subject to break funding payments required by
Section 2.16) subject to prior notice in accordance with the provisions of this
Section 2.11(a). The Borrower shall notify the Administrative Agent by written
notice of any prepayment hereunder not later than 11:00 a.m., New York City
time, three (3) Business Days before the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be

 

31



--------------------------------------------------------------------------------

permitted in the case of an advance of a Revolving Borrowing as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by (i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments pursuant to Section 2.16.

(b) If at any time the Total Revolving Credit Exposure exceeds the Aggregate
Commitment, the Borrower shall immediately repay Borrowings in an aggregate
principal amount sufficient to cause the Total Revolving Credit Exposure to be
less than or equal to the Aggregate Commitment.

SECTION 2.12 Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount of the unused Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the Effective Date; provided that any commitment
fees accruing after the date on which the Commitments terminate shall be payable
on demand. All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent, including pursuant to that separate fee
letter dated May 12, 2015 between the Parent and The Bank of Tokyo-Mitsubishi
UFJ, Ltd. (the “Fee Letter”). Notwithstanding any earlier date of payment
required by the Fee Letter, the parties hereto agree that the structuring fee
referred to therein shall instead be due and payable as a condition to the
initial Loans made hereunder as described in Section 4.02 hereof. Except as
provided in the immediately preceding sentence, the Fee Letter shall remain in
full force and effect and is hereby ratified and confirmed.

(c) All fees payable hereunder shall be paid on the dates due, in euro (unless
otherwise agreed) and in immediately available funds, to the Administrative
Agent for distribution, in the case of commitment fees, to the Lenders. Fees
paid shall not be refundable under any circumstances.

SECTION 2.13 Interest. (a) The Loans comprising each Eurocurrency Borrowing
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate.

(b) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to Loans as provided in paragraph (a) of this Section.

(c) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (b) of this Section shall be
payable on demand, and (ii) in the event of any repayment or prepayment of any
Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment.

(d) All interest hereunder shall be computed on the basis of a year of 360 days,
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

32



--------------------------------------------------------------------------------

SECTION 2.14 Alternate Rate of Interest. (a) If at the time that the
Administrative Agent shall seek to determine the LIBOR Screen Rate on the
Quotation Day for any Interest Period for a Eurocurrency Borrowing, the LIBOR
Screen Rate shall not be available for such Interest Period and/or for euro for
any reason, and the Administrative Agent shall reasonably determine that it is
not possible to determine the Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error), then the Reference Bank Rate
shall be the LIBO Rate for such Interest Period for such Eurocurrency Borrowing;
provided that if the Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement; provided, further,
however, that if less than two Reference Banks shall supply a rate to the
Administrative Agent for purposes of determining the LIBO Rate for such
Eurocurrency Borrowing, the LIBO Rate shall be equal to the rate determined by
the Administrative Agent in its reasonable discretion after consultation with
the Borrower and consented to in writing by the Required Lenders (the
“Alternative Rate”); provided, however, that until such time as the Alternative
Rate shall be determined and so consented to by the Required Lenders, Borrowings
shall not be available.

(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for a Loan for the applicable Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any Interest Election
Request that requests the continuation of any Borrowing as a Eurocurrency
Borrowing in the applicable currency or for the applicable Interest Period, as
the case may be, shall be ineffective, and the LIBO Rate for such Eurocurrency
Borrowing shall be the Alternative Rate.

SECTION 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

33



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, or maintaining any Loan or
of maintaining its obligation to make any such Loan or to reduce the amount of
any sum received or receivable by such Lender or such other Recipient hereunder,
whether of principal, interest or otherwise, then the Borrower will pay to such
Lender or such other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender or such other Recipient, as the case may
be, for such additional costs incurred or reduction suffered as reasonably
determined by such Lender or such other Recipient (which determination shall be
made in good faith (and not on an arbitrary or capricious basis) and generally
consistent with similarly situated customers of such Lender or such other
Recipient, as applicable, under agreements having provisions similar to this
Section 2.15, after consideration of such factors as such Lender or such other
Recipient, as applicable, then reasonably determines to be relevant).

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered as reasonably
determined by such Lender (which determination shall be made in good faith (and
not on an arbitrary or capricious basis) and generally consistent with similarly
situated customers of such Lender under agreements having provisions similar to
this Section 2.15, after consideration of such factors as such Lender then
reasonably determines to be relevant).

(c) A certificate of a Lender setting forth, in reasonable detail, the basis and
calculation of the amount or amounts necessary to compensate such Lender or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within fifteen (15) days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the failure to borrow,
continue or prepay any Eurocurrency Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11 and is revoked in accordance therewith) or (c) the assignment
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and

 

34



--------------------------------------------------------------------------------

expense attributable to such event (other than loss of anticipated profits).
Such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan (but not the Applicable Rate applicable thereto), for the period from
the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the relevant currency of a comparable amount and
period from other banks in the eurocurrency market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section, and setting forth in reasonable detail the
calculations used by such Lender to determine such amount or amounts, shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within fifteen (15) days after receipt thereof.

SECTION 2.17 Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding for Indemnified Taxes been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative

 

35



--------------------------------------------------------------------------------

Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable and documented expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth in reasonable detail the basis and calculation of the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall, where applicable, deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense (it being understood that the Borrower shall be
given a reasonable opportunity to reimburse such Lender with respect to such
cost or expense) or would materially prejudice the legal or commercial position
of such Lender.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all reasonable and documented out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

36



--------------------------------------------------------------------------------

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.17, the term “applicable law”
includes FATCA.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to 12:00 noon, New York City time, in the city
of the Administrative Agent’s Eurocurrency Payment Office on the date when due,
in immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Administrative Agent’s
Eurocurrency Payment Office, except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments denominated in the same
currency received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension
(excluding the date of payment).

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) At the election of the Administrative Agent, all payments of principal,
interest, fees, premiums, reimbursable expenses (including, without limitation,
all reimbursement for fees and expenses pursuant to Section 9.03), and other
sums payable under the Loan Documents, may be paid from the proceeds of
Borrowings made hereunder whether made following a request by the Borrower
pursuant to Section 2.03 or a deemed request as provided in this Section or may
be deducted from any deposit account of the Borrower maintained with the
Administrative Agent. The Borrower hereby irrevocably authorizes (i) the
Administrative Agent to make a Borrowing for the purpose of paying each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Loan Documents and agrees that all such amounts charged shall
constitute Loans and that all such Borrowings shall be deemed to have been
requested pursuant to Sections 2.03 or 2.05, as applicable and (ii) the
Administrative Agent to charge any deposit account of the Borrower maintained
with the Administrative Agent for each payment of principal, interest and fees
as it becomes due hereunder or any other amount due under the Loan Documents.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and accrued interest
thereon than the proportion received by any other Lender, then the

 

37



--------------------------------------------------------------------------------

Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate).

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent to satisfy such Lender’s obligations to it under such
Section until all such unsatisfied obligations are fully paid and/or (ii) hold
any such amounts in a segregated account over which the Administrative Agent
shall have exclusive control as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section; in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental

 

38



--------------------------------------------------------------------------------

Authority for the account of any Lender pursuant to Section 2.17 or (iii) any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.15 or
2.17) and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, delayed or conditioned, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

SECTION 2.20 Intentionally Omitted.

SECTION 2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a); and

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that, except as
otherwise provided in Section 9.02, this clause (b) shall not apply to the vote
of a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby.

In the event that the Administrative Agent and the Borrower each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall purchase at par such
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

SECTION 2.22 Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non appealable judgment is given. The obligations of the Borrower in

 

39



--------------------------------------------------------------------------------

respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrower.

ARTICLE III

Representations and Warranties

Each of the Parent and the Borrower represents and warrants to the Lenders that:

SECTION 3.01 Organization; Corporate Powers. Each of the Borrower, the Parent
and each of its Material Subsidiaries (i) is a corporation, limited liability
company, partnership or other commercial entity duly organized, validly existing
and, to the extent applicable with respect to the Parent and each of its
Material Subsidiaries, in good standing under the laws of the jurisdiction of
its organization, (ii) is duly qualified to do business as a foreign entity and
is in good standing under the laws of each jurisdiction in which failure to be
so qualified and in good standing could reasonably be expected to have a
Material Adverse Effect, and (iii) has all requisite power and authority to own,
operate and encumber its property and to conduct its business as presently
conducted and as proposed to be conducted.

SECTION 3.02 Authority.

(a) Each of the Borrower and the Parent has the requisite power and authority to
execute, deliver and perform each of the Loan Documents which are to be executed
by it or which have been executed by it as required by this Agreement and the
other Loan Documents and (ii) to file the Loan Documents, if any, which must be
filed by it or which have been filed by it as required by this Agreement, the
other Loan Documents or otherwise with any Governmental Authority.

(b) The execution, delivery, performance and filing, as the case may be, of each
of the Loan Documents which must be executed or filed by the Borrower or the
Parent or which have been executed or filed as required by this Agreement, the
other Loan Documents or otherwise and to which the Borrower or the Parent is a
party, and the consummation of the transactions contemplated thereby, have been
duly approved by the respective boards of directors and, if necessary, the
shareholders of the Borrower and the Parent, and such approvals have not been
rescinded. No other action or proceedings on the part of the Borrower or the
Parent are necessary to consummate such transactions.

(c) Each of the Loan Documents to which the Borrower or the Parent is a party
has been duly executed, delivered or filed, as the case may be, by such party
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with its terms (except as enforceability may be limited by

 

40



--------------------------------------------------------------------------------

bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally and by general equitable principles, including concepts of
reasonableness, materiality, good faith and fair dealing and the possible
unavailability of specific performance, injunctive relief or other equitable
remedies (whether enforcement is sought by proceedings in equity or at law)), is
in full force and effect and no material term or condition thereof has been
amended, modified or waived from the terms and conditions contained in the Loan
Documents delivered to the Administrative Agent pursuant to Section 4.01 without
the prior written consent of the Required Lenders (or all of the Lenders if
required by Section 9.03), and the Borrower and the Parent have performed and
complied with all the material terms, provisions, agreements and conditions set
forth therein and required to be performed or complied with by the Borrower or
the Parent on or before the Effective Date, and no unmatured default, default or
breach of any covenant by any such party exists thereunder.

SECTION 3.03 No Conflict; Governmental Consents. The execution, delivery and
performance of each of the Loan Documents to which the Borrower or the Parent is
a party do not and will not (i) conflict with the certificate or articles of
incorporation or by-laws (or equivalent constituent documents) of the Borrower
or the Parent, (ii) constitute a tortious interference with any Financing
Facility or conflict with, result in a breach of or constitute (with or without
notice or lapse of time or both) a default under any Financing Facility, or
require termination of any Financing Facility, (iii) constitute a tortious
interference with any such Contractual Obligation (other than the Financing
Facilities) of any Person or conflict with, result in a breach of or constitute
(with or without notice or lapse of time or both) a default under any
Requirement of Law (including, without limitation, any Environmental Property
Transfer Act) or Contractual Obligation of the Borrower, the Parent or any of
its Subsidiaries, or require termination of any Contractual Obligation, except
such interference, breach, default or termination which individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect,
(iv) result in or require the creation or imposition of any Lien whatsoever upon
any of the property or assets of the Borrower, the Parent or any of its
Subsidiaries, other than Liens permitted or created by the Loan Documents, or
(v) require any approval of the Borrower’s, the Parent’s or any of its
Subsidiaries’ Board of Directors (or equivalent governing body) or shareholders,
as applicable, except such as have been obtained. Except as set forth on
Schedule 3.03 to this Agreement, the execution, delivery and performance of each
of the Loan Documents to which the Borrower or the Parent is a party do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by any Governmental Authority, including under any
Environmental Property Transfer Act, except filings, consents or notices which
have been made, obtained or given, or which, if not made, obtained or given,
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.

SECTION 3.04 Financial Statements. The September 30, 2014 audited and the
December 31, 2014 and March 31, 2015 quarterly unaudited consolidated financial
statements of the Parent and its Subsidiaries heretofore delivered to the
Lenders were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared and fairly
present the consolidated financial condition and operations of the Parent and
its Subsidiaries at such date and the consolidated results of their operations
for the period then ended.

SECTION 3.05 No Material Adverse Change. Since September 30, 2014 (determined by
reference to the financial statements prepared with respect to the Parent and
its Subsidiaries), there has occurred no change in the business, properties,
financial condition, performance or results of operations of the Parent, or the
Parent and its Subsidiaries taken as a whole or any other event which has had or
would reasonably be expected to have a Material Adverse Effect.

 

41



--------------------------------------------------------------------------------

SECTION 3.06 Taxes.

(a) Tax Examinations. All deficiencies which have been asserted against the
Borrower, the Parent or any of the Parent’s Subsidiaries as a result of any
federal, state, local or foreign tax examination for each taxable year in
respect of which an examination has been conducted have been fully paid or
finally settled or are being contested in good faith, and no issue has been
raised by any taxing authority in any such examination which, by application of
similar principles, reasonably can be expected to result in assertion by such
taxing authority of a material deficiency for any other year not so examined
which has not been reserved for in the Parent’s consolidated financial
statements to the extent, if any, required by GAAP. None of the Borrower, the
Parent nor any of the Parent’s Subsidiaries anticipates any material Tax
liability with respect to the years which have not been closed pursuant to
applicable law that will have or could reasonably be expected to have a Material
Adverse Effect.

(b) Payment of Taxes. All Tax returns and reports of the Borrower, the Parent
and its Subsidiaries required to be filed have been timely filed, and Taxes
which are due and payable have been paid except those items which are being
contested in good faith and have been reserved for in accordance with GAAP.
Neither the Borrower nor the Parent has any knowledge of any proposed Tax
assessment against the Borrower, the Parent or any of its Subsidiaries that will
have or could reasonably be expected to have a Material Adverse Effect, except
for any such liability in respect of other members of the consolidated group of
which the Parent previously was a member as a Subsidiary of Ralston Purina
Company, in respect of which and solely to the extent that (i) the Parent is
entitled to be indemnified by Ralston Purina Company or its successors pursuant
to that certain Tax Sharing Agreement, dated as of April 1, 2000, between
Ralston Purina Company and the Parent (as the same has been or may hereafter be
amended or otherwise modified) and (ii) the Parent’s right to indemnification
for such liability is not being contested by Ralston Purina Company (or, if
previously contested, any such contest has not been resolved in favor of Ralston
Purina Company).

SECTION 3.07 Litigation; Loss Contingencies and Violations. There are no
actions, suits, proceedings, arbitrations or, to the knowledge of any member of
the Borrower’s or the Parent’s Senior Management Team, investigations before or
by any Governmental Authority or private arbitrator pending or, to the knowledge
of any member of the Borrower’s or the Parent’s Senior Management Team,
threatened against the Borrower, the Parent, any of its Subsidiaries or any
property of any of them that (i) challenges the validity or the enforceability
of any material provision of the Loan Documents or (ii) has had or could
reasonably be expected to have a Material Adverse Effect (other than as set
forth on Schedule 3.07). There is no material loss contingency within the
meaning of GAAP which has not been reflected in the consolidated financial
statements of the Parent prepared and delivered pursuant to Section 5.01(a) for
the fiscal period during which such material loss contingency was incurred. None
of the Borrower, the Parent nor any of its Subsidiaries is (A) in violation of
any applicable Requirements of Law which violation will have or could reasonably
be expected to have a Material Adverse Effect, or (B) subject to or in default
with respect to any final judgment, writ, injunction, restraining order or order
of any nature, decree, rule or regulation of any court or Governmental Authority
which will have or could reasonably be expected to have a Material Adverse
Effect.

SECTION 3.08 Capitalization. None of the issued and outstanding Capital Stock of
the Borrower or the Parent is subject to any vesting, redemption, or repurchase
agreement, and there are no warrants or options outstanding with respect to such
Capital Stock. The outstanding Capital Stock of the Borrower, the Parent and
each of its Subsidiaries is duly authorized, validly issued, fully paid and
nonassessable and the stock of the Parent’s Subsidiaries is not Margin Stock.

SECTION 3.09 ERISA. No Benefit Plan has failed to satisfy the “minimum funding
standard” (as defined in Sections 302(a)(2) of ERISA and 412(a) of the Code)
whether or not waived. Neither the Parent nor any member of the Controlled Group
has incurred any material liability to the PBGC which remains outstanding other
than the payment of premiums. As of the last day of the most recent prior plan

 

42



--------------------------------------------------------------------------------

year, the market value of assets under each Benefit Plan was not less than the
present value of benefit liabilities thereunder (determined in accordance with
the actuarial valuation assumptions described therein) by an amount which could
reasonably be expected to have a Material Adverse Effect. Neither the Parent nor
any member of the Controlled Group has (i) failed to make a required
contribution or payment to a Multiemployer Plan of a material amount or
(ii) incurred a material complete or partial withdrawal under Section 4203 or
Section 4205 of ERISA from a Multiemployer Plan. Neither the Parent nor any
member of the Controlled Group has failed to make an installment or any other
payment of a material amount required under Section 412 of the Code on or before
the due date for such installment or other payment. Each Plan, Foreign Employee
Benefit Plan and Non-ERISA Commitment complies in all material respects in form,
and has been administered in all material respects in accordance with its terms
and, in accordance with all applicable laws and regulations, including but not
limited to ERISA and the Code. There have been no and there is no prohibited
transaction described in Sections 406 of ERISA or 4975 of the Code with respect
to any Plan for which a statutory or administrative exemption does not exist
which could reasonably be expected to subject the Parent or any of its
Subsidiaries to material liability. Neither the Parent nor any member of the
Controlled Group has taken or failed to take any action which would constitute
or result in a Termination Event, which action or inaction could reasonably be
expected to subject the Parent or any of its Subsidiaries to material liability.
Neither the Parent nor any member of the Controlled Group is subject to any
material liability under, or has any potential material liability under,
Section 4063, 4064, 4069, 4204 or 4212(c) of ERISA. The present value of the
aggregate liabilities to provide all of the accrued benefits under any Foreign
Pension Plan do not exceed the current fair market value of the assets held in
trust or other funding vehicle for such plan by an amount which could reasonably
be expected to have a Material Adverse Effect. With respect to any Foreign
Employee Benefit Plan other than a Foreign Pension Plan, reasonable reserves
have been established in accordance with prudent business practice or where
required by ordinary accounting practices in the jurisdiction in which such plan
is maintained. For purposes of this Section 3.09, “material” means any amount,
noncompliance or other basis for liability which could reasonably be expected to
subject the Parent or any of its Subsidiaries to liability, individually or in
the aggregate with each other basis for liability under this Section 3.09, in
excess of $50,000,000.

SECTION 3.10 Accuracy of Information. All written information, exhibits and
reports furnished by or on behalf of the Borrower, the Parent and any of its
Subsidiaries to the Administrative Agent or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents, the representations and
warranties of the Loan Parties contained in the Loan Documents, and all
certificates and documents delivered to the Administrative Agent and the Lenders
pursuant to the terms thereof, when taken as a whole and after giving effect to
all supplements and updates thereto, do not contain as of the date furnished any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein not materially misleading
(when taken as a whole) in light of the circumstances under which such
statements are made (provided that, with respect to forecasts or projections,
the Loan Parties represent only that such information was prepared in good faith
based upon assumptions believed by them to be reasonable at the time prepared
(it being understood by the Administrative Agent and the Lenders that any such
projections are not to be viewed as facts and are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Parent or its Subsidiaries, that no assurances can be given that such
projections will be realized and that actual results may differ materially from
such projections).

SECTION 3.11 Securities Activities. None of the Borrower, the Parent nor any of
its Subsidiaries is engaged in the business of extending credit for the purpose
of purchasing or carrying Margin Stock.

SECTION 3.12 Material Agreements. None of the Borrower, the Parent nor any
Subsidiary is a party to any Contractual Obligation or subject to any charter or
other corporate or similar restriction

 

43



--------------------------------------------------------------------------------

which individually or in the aggregate will have or could reasonably be expected
to have a Material Adverse Effect. None of the Borrower, the Parent nor any of
its Subsidiaries has received notice or has knowledge that (i) it is in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any Contractual Obligation applicable to
it, or (ii) any condition exists which, with the giving of notice or the lapse
of time or both, would constitute a default with respect to any such Contractual
Obligation, in each case, except where such default or defaults, if any,
individually or in the aggregate will not have or could not reasonably be
expected to have a Material Adverse Effect.

SECTION 3.13 Compliance with Laws. The Borrower, the Parent and its Subsidiaries
are in compliance with all Requirements of Law applicable to them and their
respective businesses, in each case where the failure to so comply individually
or in the aggregate could reasonably be expected to have a Material Adverse
Effect.

SECTION 3.14 Assets and Properties. The Borrower, the Parent and each of its
Subsidiaries has legal title to all of its material assets and properties
(tangible and intangible, real or personal) owned by it or a valid leasehold
interest in all of its material leased assets (except insofar as marketability
may be limited by any laws or regulations of any Governmental Authority
affecting such assets), and all such assets and property are free and clear of
all Liens, except Liens permitted under Section 6.03. Substantially all of the
assets and properties owned by, leased to or used by the Borrower, the Parent
and/or each such Subsidiary of the Borrower or the Parent are in adequate
operating condition and repair, ordinary wear and tear excepted. Neither this
Agreement nor any other Loan Document, nor any transaction contemplated under
any such agreement, will affect any right, title or interest of the Borrower,
the Parent or such Subsidiary in and to any of such assets in a manner that has
had or could reasonably be expected to have a Material Adverse Effect.

SECTION 3.15 Statutory Indebtedness Restrictions. None of the Borrower, the
Parent nor any of its Subsidiaries is subject to regulation under the Federal
Power Act, the Interstate Commerce Act, or the Investment Company Act of 1940,
or any other federal or state statute or regulation which limits its ability to
incur indebtedness or its ability to consummate the transactions contemplated
hereby.

SECTION 3.16 Insurance. The insurance policies and programs in effect with
respect to the respective properties, assets, liabilities and business of the
Parent and its Subsidiaries reflect coverage that is reasonably consistent with
prudent industry practice.

SECTION 3.17 Labor Matters. No attempt to organize the employees of the
Borrower, the Parent or any of its Subsidiaries, and no labor disputes, strikes
or walkouts affecting the operations of the Borrower, the Parent or any of its
Subsidiaries, is pending, or, to the Borrower’s or the Parent’s knowledge,
threatened, planned or contemplated, which has or could reasonably be expected
to have a Material Adverse Effect.

SECTION 3.18 Environmental Matters. (A) Except as disclosed on Schedule 3.18 to
this Agreement:

(1) the operations of the Borrower, the Parent and its Subsidiaries comply in
all material respects with Environmental, Health or Safety Requirements of Law;

(2) the Borrower, the Parent and its Subsidiaries have all material permits,
licenses or other authorizations required under Environmental, Health or Safety
Requirements of Law and are in material compliance with such permits;

 

44



--------------------------------------------------------------------------------

(3) none of the Borrower, the Parent, any of its Subsidiaries nor any of their
respective present property or operations, or, to the Borrower’s, the Parent’s
or any of its Subsidiaries’ knowledge, any of their respective past property or
operations, are subject to or the subject of, any investigation known to the
Borrower, the Parent or any of its Subsidiaries, any judicial or administrative
proceeding, order, judgment, decree, settlement or other agreement respecting:
(A) any material violation of Environmental, Health or Safety Requirements of
Law; (B) any material remedial action; or (C) any material claims or liabilities
arising from the Release or threatened Release of a Contaminant into the
environment;

(4) there is not now, nor to the Borrower’s, the Parent’s or any of its
Subsidiaries’ knowledge has there ever been, on or in the property of the
Borrower, the Parent or any of its Subsidiaries any landfill, waste pile,
underground storage tanks, aboveground storage tanks, surface impoundment or
hazardous waste storage facility of any kind, any polychlorinated biphenyls
(PCBs) used in hydraulic oils, electric transformers or other equipment, toxic
mold or any asbestos containing material that would result in material
remediation costs or material penalties to the Borrower, the Parent or any of
its Subsidiaries; and

(5) none of the Borrower, the Parent nor any of its Subsidiaries has any
material Contingent Obligation in connection with any Release or threatened
Release of a Contaminant into the environment.

(B) For purposes of this Section 3.18 “material” means any noncompliance or
other basis for liability which could reasonably be likely to subject the
Borrower, the Parent or any of its Subsidiaries to liability, individually or in
the aggregate with each other basis for liability under this Section 3.18, in
excess of $50,000,000.

SECTION 3.19 Solvency. After giving effect to (i) the Loans to be made on the
Effective Date or each such other date as Loans requested hereunder are made,
(ii) the other transactions contemplated by this Agreement and the other Loan
Documents, (iii) the Spin-Off Transaction on the Spin-Off Date (including any
and all dividends or distributions made in connection therewith), and (iv) the
payment and accrual of all transaction costs with respect to the foregoing, each
of the Borrower and the Parent is, and the Parent and its Subsidiaries taken as
a whole are, Solvent.

SECTION 3.20 Benefits. Each of the Borrower, the Parent and its Subsidiaries
will benefit from the financing arrangement established by this Agreement. The
Administrative Agent and the Lenders have stated and each of the Parent and the
Borrower acknowledges that, but for the agreement by the Parent to execute and
deliver the Parent Guaranty, the Administrative Agent and the Lenders would not
have made available the credit facilities established hereby on the terms set
forth herein.

SECTION 3.21 Anti-Corruption Laws and Sanctions. The Parent has implemented and
maintains in effect policies and procedures reasonably designed to ensure
compliance by the Borrower, the Parent, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, the Parent, its Subsidiaries and their
respective officers and employees and to the knowledge of the Borrower and the
Parent their directors and agents, are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects. None of (a) the Borrower, the
Parent, any Subsidiary or to the knowledge of the Borrower, the Parent or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower or the Parent, any agent of the Borrower, the
Parent or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Borrowing, use of proceeds or other Transactions will violate any
Anti-Corruption Law or applicable Sanctions.

 

45



--------------------------------------------------------------------------------

SECTION 3.22 Centre of Main Interests. For the purposes of the Regulation the
Borrower’s centre of main interests (as that term is used in Article 3(1) of the
Regulation) is situated in its jurisdiction of incorporation and it has no
“establishment” (as that term is used in Article 2(h) of the Regulation) in any
other jurisdiction.

SECTION 3.23 Works Council. There is no works council with jurisdiction over the
transactions as envisaged by any Loan Document to which the Borrower is a party
and there is no obligation for the Borrower to establish a works council
pursuant to the Dutch Works Council Act (Wet op de Ondernemingsraden).

ARTICLE IV

Conditions

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02)
(the “Effective Date”):

(a) The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (1) a counterpart of this Agreement signed on behalf of such
party or (2) written evidence reasonably satisfactory to the Administrative
Agent (which may include facsimile or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the Loan Documents and such
other legal opinions, certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit E.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Bryan Cave LLP, counsel for the Loan Parties and (ii) Bird & Bird
LLP, Netherlands counsel for the Borrower, in each case, in form and substance
reasonably acceptable to the Administrative Agent and covering such other
matters relating to the Loan Parties, the Loan Documents or the Transactions as
the Administrative Agent shall reasonably request. The Borrower hereby requests
such counsel to deliver such opinion.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the initial Loan Parties, the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit E.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by Authorized Officers of the Parent and the Borrower,
certifying (i) that the representations and warranties contained in Article III
are true and correct in all material respects (or, in the case of any
representation or warranty qualified by materiality or Material Adverse Effect,
in all respects) as of such date except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects (or, in the case of any representation
or warranty qualified by materiality or Material Adverse Effect, in all
respects) as of such earlier date and (ii) that no Default or Event of Default
has occurred and is continuing as of such date.

(e) The Lenders shall have received an opening compliance certificate from the
chief financial officer or treasurer of the Parent demonstrating compliance with
the covenants set forth in Section 6.18, in each case, as of March 31, 2015,
computed on a Pro Forma Basis after giving effect to the incurrence of
Indebtedness and any other transactions occurring on Effective Date.

 

46



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02 Each Borrowing. The obligation of each Lender to make a Loan on the
occasion of any Borrowing (other than a continuation of any Loans without
increasing the principal amount thereof) is subject to the satisfaction (or
waiver in accordance with Section 9.02) of the following conditions:

(a) The representations and warranties of the Loan Parties set forth in this
Agreement shall be true and correct in all material respects (or, in the case of
any representation or warranty qualified by materiality or Material Adverse
Effect, in all respects) on and as of the date of such Borrowing, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects (or,
in the case of any representation or warranty qualified by materiality or
Material Adverse Effect, in all respects) as of such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall have occurred and be continuing.

(c) In the case of the initial Borrowing hereunder, the Administrative Agent
shall have received (or shall receive from the proceeds of such Borrowing) the
structuring fee set forth in the Fee Letter.

Each Borrowing (other than a continuation of any Loans without increasing the
principal amount thereof) shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full (other than contingent indemnification or reimbursement Obligations
expressly stated to survive such payment and termination), each of the Borrower
and the Parent covenants and agrees with the Lenders that:

SECTION 5.01 Reporting. The Parent shall:

(a) Financial Reporting. Furnish to the Administrative Agent (with sufficient
copies for each of the Lenders, which the Administrative Agent shall promptly
deliver to the Lenders); provided that the requirements of this
Section 5.01(a)(1) or (2) may be satisfied by notice to the Administrative Agent
that such documents required to be delivered pursuant to this Section 5.01(a)(1)
or (2) (to the extent included on Form 10-K or Form 10-Q) have been filed with
the SEC:

(1) Quarterly Reports. As soon as practicable, and in any event within
forty-five (45) days after the end of each of the Parent’s first three fiscal
quarters, the consolidated balance sheet of the Parent and its Subsidiaries as
at the end of such period and the related consolidated statements of income and
cash flows of the Parent and its Subsidiaries for such fiscal quarter and for
the period from the beginning of the then current fiscal year to the end of such
fiscal quarter, certified by the chief financial officer or treasurer of the
Parent on behalf of the Parent as fairly presenting the consolidated financial
position of the Parent and its Subsidiaries as at the dates indicated and the
results of their operations and cash flows for the periods indicated in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes.

 

47



--------------------------------------------------------------------------------

(2) Annual Reports. As soon as practicable, and in any event within ninety
(90) days after the end of each fiscal year, (a) the consolidated and
consolidating balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year and the related consolidated and consolidating statements of
income, stockholders’ equity and cash flows of the Parent and its Subsidiaries
for such fiscal year, and in comparative form the corresponding figures for the
previous fiscal year along with consolidating schedules in form and substance
sufficient to calculate the financial covenants set forth in Section 6.18, and
(b) an audit report on the consolidated financial statements (but not the
consolidating financial statements or schedules) listed in clause (a) hereof of
independent certified public accountants of recognized national standing, which
audit report shall be unqualified and shall state that such financial statements
fairly present the consolidated financial position of the Parent and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flows for the periods indicated in conformity with GAAP and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards.

(3) Officer’s Compliance Certificate. Together with each delivery of any
financial statements pursuant to clauses (1) and (2) of this Section 5.01(a),
(i) an Officer’s Certificate from the chief financial officer or treasurer of
the Parent, stating that (x) the representations and warranties of the Loan
Parties contained in Article III hereof shall have been true and correct in all
material respects as of the date of such Officer’s Certificate and (y) as of the
date of such Officer’s Certificate no Default or Event of Default exists, or if
any Default or Event of Default exists, stating the nature and status thereof
and (ii) a compliance certificate signed by the Parent’s chief financial officer
or treasurer setting forth calculations for the period which demonstrate
compliance, when applicable, with the provisions of Section 5.12 and Article VI.

(b) Notice of Default and Adverse Developments. Promptly upon any of the chief
executive officer, chief operating officer, chief financial officer, treasurer
or controller of the Parent or the Borrower obtaining actual knowledge (i) of
any condition or event which constitutes a Default or Event of Default, or
becoming aware that any Lender or Administrative Agent has given any written
notice with respect to a claimed Default or Event of Default under this
Agreement, (ii) that any Person having the authority to give such a notice has
given any written notice to the Parent or any Subsidiary of the Parent or taken
any other action with respect to a claimed default or event or condition of the
type referred to in clause (e) of Article VII, or (iii) that any other
development, financial or otherwise, which could reasonably be expected to have
a Material Adverse Effect has occurred specifying (a) the nature and period of
existence of any such claimed default, Default, Event of Default, condition or
event, (b) the notice given or action taken by such Person in connection
therewith, and (c) what action the Parent and/or the Borrower has taken, is
taking and proposes to take with respect thereto.

(c) ERISA Notices. Deliver or cause to be delivered to the Administrative Agent
and the Lenders, at the Borrower’s expense, the following information and
notices as soon as reasonably possible, and in any event:

(1) within ten (10) Business Days after any member of the Controlled Group
obtains knowledge that a Termination Event has occurred which could reasonably
be expected to subject the Parent to liability individually or in the aggregate
in excess of $25,000,000, a written statement of the chief financial officer or
treasurer of the Parent describing such Termination Event and the action, if
any, which the member of the Controlled Group has taken, is taking or proposes
to take with respect thereto, and when known, any action taken or threatened by
the IRS, DOL or PBGC with respect thereto;

 

48



--------------------------------------------------------------------------------

(2) within ten (10) Business Days after the filing of any funding waiver request
with the IRS, a copy of such funding waiver request and thereafter all
communications received by the Parent or a member of the Controlled Group with
respect to such request within ten (10) Business Days after such communication
is received; and

(3) within ten (10) Business Days after the Parent or any member of the
Controlled Group knows or has reason to know that (a) a Multiemployer Plan has
been terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, a notice describing such matter.

For purposes of this Section 5.01(c), the Parent and any member of the
Controlled Group shall be deemed to know all facts known by the administrator of
any Plan of which the Parent or any member of the Controlled Group is the plan
sponsor.

(d) Other Indebtedness. Deliver to the Administrative Agent (i) a copy of each
regular report, notice or communication regarding potential or actual defaults
(including any accompanying officer’s certificate) delivered by or on behalf of
the Parent to the holders of funded Material Indebtedness, including, without
limitation holders of Indebtedness under any Financing Facility, pursuant to the
terms of the agreements governing such Indebtedness, such delivery to be made at
the same time and by the same means as such notice or other communication is
delivered to such holders, and (ii) a copy of each notice received by the Parent
from the holders of funded Material Indebtedness who are authorized and/or have
standing to deliver such notice pursuant to the terms of such Indebtedness, such
delivery to be made promptly after such notice is received by the Parent.

(e) Other Reports. Deliver or cause to be delivered to the Administrative Agent
and the Lenders copies of all financial statements, reports and notices, if any,
sent by the Parent to its securities holders or filed with the SEC by the
Parent, other than Reports on Form 8-K which contain only information furnished
pursuant to Item 12 thereof; provided that the requirements of this
Section 5.01(e) may be satisfied by notice to the Administrative Agent that such
documents required to be delivered pursuant to this Section 5.01(e) have been
filed with the SEC.

(f) Environmental Notices. As soon as possible and in any event within ten
(10) days after receipt by the Parent, deliver or cause to be delivered to the
Administrative Agent a copy of (i) any notice or claim to the effect that the
Parent or any of its Subsidiaries is or may be liable to any Person as a result
of the Release by the Parent, any of its Subsidiaries, or any other Person of
any Contaminant into the environment, and (ii) any notice alleging any violation
of any Environmental, Health or Safety Requirements of Law by the Parent or any
of its Subsidiaries if, in either case, such notice or claim relates to an event
which could reasonably be expected to subject the Parent and each of its
Subsidiaries to liability individually or in the aggregate in excess of
$25,000,000.

(g) New Permitted Financing Facilities and Permitted Receivables Facilities;
Amendments to or Refinancings of Existing Financing Facilities and Material
Indebtedness. Promptly after the execution

 

49



--------------------------------------------------------------------------------

thereof, deliver or cause to be delivered to the Administrative Agent copies of
(i) the documents evidencing the Indebtedness extended to the Parent or any of
its Subsidiaries under a Permitted Financing Facility or Permitted Receivables
Facility having an aggregate principal outstanding or committed amount equal to
or greater than $50,000,000 and (ii) all material amendments, restatements,
supplements, modifications, extensions, or refinancings or replacements to or
of, as the case may be, any of the documents evidencing all or any portion of
the Indebtedness extended to the Parent or any of its Subsidiaries under any of
the Financing Facilities and any other Material Indebtedness; provided, however,
that nothing herein shall eliminate the necessity or advisability of providing
advance copies of draft documentation of the foregoing to the Administrative
Agent for review in order to ensure the permissibility of any such Indebtedness,
amendments, restatements, supplements, modifications, extensions, or
refinancings or replacements.

(h) Other Information. Promptly upon receiving a request therefor from the
Administrative Agent, prepare and deliver to the Administrative Agent and the
Lenders such other information with respect to the Borrower, the Parent, any of
its Subsidiaries, or their respective businesses and assets, including, without
limitation, information and documentation relating to the Spin-Off Transaction
and schedules identifying and describing any Asset Sale (and the use of the net
cash proceeds thereof), as from time to time may be reasonably requested by the
Administrative Agent.

SECTION 5.02 Corporate Existence. Except as permitted pursuant to Section 6.08,
each of the Borrower and the Parent shall, and shall cause each of its
Subsidiaries to, at all times maintain its existence and preserve and keep, or
cause to be preserved and kept, in full force and effect its rights and
franchises material to its businesses.

SECTION 5.03 Corporate Powers; Conduct of Business. Each of the Borrower and the
Parent shall, and shall cause each of its Material Subsidiaries to, qualify and
remain qualified to do business in each jurisdiction in which the nature of its
business requires it to be so qualified and where the failure to be so qualified
will have or would reasonably be expected to have a Material Adverse Effect.
Each of the Borrower and the Parent will, and will cause each Material
Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted unless the failure of the Parent or its Material Subsidiaries to carry
on and conduct its business as so described would not reasonably be expected to
have a Material Adverse Effect. This Section 5.03 shall not prohibit any merger,
consolidation, disposition, liquidation, dissolution or other transaction
permitted by Section 6.08.

SECTION 5.04 Compliance with Laws. Each of the Borrower and the Parent shall,
and shall cause its Subsidiaries to, (a) comply with all Requirements of Law and
all restrictive covenants affecting such Person or the business, properties,
assets or operations of such Person, and (b) obtain as needed all permits
necessary for its operations and maintain such permits in good standing unless,
in either case, failure to comply or obtain such permits would not reasonably be
expected to have a Material Adverse Effect. The Parent will maintain in effect
and enforce policies and procedures reasonably designed to ensure compliance by
the Borrower, the Parent, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

SECTION 5.05 Payment of Taxes and Claims; Tax Consolidation. Each of the
Borrower and the Parent shall pay, and cause each of its Subsidiaries to pay,
(i) all Taxes before any penalty or interest accrues thereon, and (ii) all
claims (including, without limitation, claims for labor, services, materials and
supplies) for sums which have become due and payable and which by law have or
may become a Lien (other than a Lien permitted by Section 6.03) upon any of the
Borrower’s, the Parent’s or such Subsidiary’s property or assets, prior to the
time when any penalty or fine shall be incurred with respect thereto; provided,
however, that no such Taxes referred to in clause (i) above or claims referred
to in

 

50



--------------------------------------------------------------------------------

clause (ii) above (and interest, penalties or fines relating thereto) need be
paid if being contested in good faith by appropriate proceedings and if such
reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor.

SECTION 5.06 Insurance. The Parent shall maintain for itself and its
Subsidiaries, or shall cause each of its Subsidiaries to maintain in full force
and effect, insurance policies and programs, with such deductibles or
self-insurance amounts as reflect coverage that is reasonably consistent with
prudent industry practice as determined by the Parent.

SECTION 5.07 Inspection of Property; Books and Records; Discussions. Each of the
Borrower and the Parent shall permit and cause each of the Parent’s Subsidiaries
to permit, any authorized representative(s) designated by either the
Administrative Agent or any Lender to visit and inspect any of the properties of
the Borrower, the Parent or any of its Subsidiaries, to examine their respective
financial and accounting records and other material data relating to their
respective businesses or the transactions contemplated hereby (including,
without limitation, in connection with environmental compliance, hazard or
liability), and to discuss their affairs, finances and accounts with their
officers and independent certified public accountants, all upon reasonable
notice and at such reasonable times during normal business hours, as often as
may be reasonably requested (provided that an officer of the Borrower, the
Parent or any of its Subsidiaries may, if it so desires, be present at and
participate in any such discussion). Each of the Borrower and the Parent shall
keep and maintain, and cause each of the its Subsidiaries to keep and maintain,
in all material respects, proper books of record and account in which entries in
conformity with GAAP shall be made of all dealings and transactions in relation
to their respective businesses and activities. If an Event of Default has
occurred and is continuing, each of the Borrower and the Parent, upon the
Administrative Agent’s request, shall turn over copies of any such records to
the Administrative Agent or its representatives.

SECTION 5.08 ERISA Compliance. The Parent shall, and shall cause each of the
Parent’s Subsidiaries to, establish, maintain and operate all Plans to comply in
all material respects with the provisions of ERISA and shall operate all Plans
and Non-ERISA Commitments to comply in all material respects with the applicable
provisions of the Code, all other applicable laws, and the regulations and
interpretations thereunder and the respective requirements of the governing
documents for such Plans and Non-ERISA Commitments, except for any noncompliance
which, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

SECTION 5.09 Maintenance of Property. Each of the Borrower and the Parent shall
cause all property necessary for the conduct of its business or the business of
any Subsidiary to be maintained and kept in good condition, repair and working
order and supplied with all necessary equipment and shall cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the judgment of the Borrower or the Parent may be necessary for the
conduct of its business; provided, however, that nothing in this Section 5.09
shall prevent the Borrower or the Parent from discontinuing the operation or
maintenance of any of such property if such discontinuance is, in the judgment
of the Borrower or the Parent, as applicable, desirable in the conduct of its
business or the business of any Subsidiary and not disadvantageous in any
material respect to the Administrative Agent or the Lenders.

SECTION 5.10 Environmental Compliance. Each of the Borrower, the Parent and its
Subsidiaries shall comply with all Environmental, Health or Safety Requirements
of Law, except where noncompliance with any such Environmental, Health or Safety
Requirements of law will not have or could not reasonably be expected to have a
Material Adverse Effect.

 

51



--------------------------------------------------------------------------------

SECTION 5.11 Use of Proceeds. The Borrower shall use the proceeds of the Loans
solely (a) as part of the consideration payable in exchange for certain Foreign
Subsidiaries of the Parent to be acquired by the Borrower in connection with the
Spin-Off Transaction, or otherwise to be distributed to enable the Parent to
repay existing Indebtedness of the Parent and its Subsidiaries and (b) to pay
interest and fees due hereunder to the extent the amount of such obligations are
available for draw during the Availability Period. The Borrower will not request
any Borrowing, and the Borrower shall not use, and shall ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent such activities, businesses or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States or in a European Union member state or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full (other than contingent indemnification or reimbursement Obligations
expressly stated to survive such payment and termination), each of the Parent
and the Borrower covenants and agrees with the Lenders that:

SECTION 6.01 Subsidiary Indebtedness. The Parent shall not permit any of its
Subsidiaries directly or indirectly to create, incur, assume or otherwise become
or remain directly or indirectly liable with respect to any Indebtedness,
except:

(a) [reserved];

(b) Indebtedness in respect of guaranties executed by any Parent Credit
Agreement Subsidiary Guarantor with respect to any Indebtedness of the Parent,
provided such Indebtedness is not incurred by the Parent in violation of this
Agreement;

(c) Indebtedness in respect of obligations secured by Customary Permitted Liens;

(d) Indebtedness constituting Contingent Obligations permitted by Section 6.05;

(e) Indebtedness arising from loans (a) from any Subsidiary to any wholly-owned
Subsidiary or (b) from the Parent to any wholly-owned Subsidiary;

(f) Indebtedness in respect of obligations under Swap Agreements permitted under
Section 6.15;

(g) Indebtedness with respect to surety, appeal and performance bonds obtained
by any of the Parent’s Subsidiaries in the ordinary course of business;

(h) Prior to the Spin-Off Date, Indebtedness incurred pursuant to the Spinco
High Yield Bond Financing so long as the Spinco High Yield Bond Conditions are
satisfied;

(i) Indebtedness incurred in connection with any Permitted Receivables Facility;

 

52



--------------------------------------------------------------------------------

(j) Indebtedness under any agreement governing the provision of treasury or cash
management services, including deposit accounts, overnight draft, credit cards,
debit cards, p-cards (including purchasing cards and commercial cards), funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services;

(k) Indebtedness of any Subsidiary assumed in connection with any Permitted
Acquisition so long as such Indebtedness is not incurred in contemplation of
such Permitted Acquisition;

(l) Separation Obligations;

(m) Other Indebtedness in addition to that referred to elsewhere in this
Section 6.01 incurred by the Parent’s Subsidiaries; provided that no Default or
Event of Default shall have occurred and be continuing at the date of such
incurrence or would result therefrom; and provided further that the aggregate
outstanding amount of all Indebtedness incurred by the Parent’s Subsidiaries
(other than Indebtedness incurred pursuant to clauses (b), (e), (f), (i),
(j) and (l) of this Section 6.01) shall not at any time exceed 25% of the
Parent’s Consolidated Total Capitalization.

Notwithstanding the foregoing, in no event shall (x) the Borrower directly or
indirectly create, incur, assume or otherwise become or remain directly or
indirectly liable with respect to any Indebtedness other than the Obligations
and Indebtedness permitted pursuant to the foregoing clause (e), or (y) any
Subsidiary of the Borrower directly or indirectly create, incur, assume or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness otherwise permitted hereunder in an aggregate amount outstanding
for all such Subsidiaries of the Borrower which, together with Contingent
Obligations permitted to be incurred by such Subsidiaries pursuant to
Section 6.05, at any time exceeds 5% of Consolidated Tangible Assets.

SECTION 6.02 Sales of Assets. Neither the Parent nor any of its Subsidiaries
shall sell, assign, transfer, lease, convey or otherwise dispose of any
property, whether now owned or hereafter acquired, or any income or profits
therefrom, or enter into any agreement to do so, except:

(a) sales of inventory in the ordinary course of business;

(b) the disposition in the ordinary course of business of equipment that is
obsolete, excess or no longer used or useful in the Parent’s or its
Subsidiaries’ businesses;

(c) any Permitted Receivables Transfer in connection with a Permitted
Receivables Facility;

(d) sales, transfers or other dispositions of property to a Loan Party or a
Parent Credit Agreement Subsidiary Guarantor; and

(e) sales, transfers or other dispositions of property of a Subsidiary that is
not a Parent Credit Agreement Subsidiary Guarantor (other than the Borrower) to
another Subsidiary that is not a Parent Credit Agreement Subsidiary Guarantor;

(f) the Parent and its Subsidiaries may enter into, terminate or modify leases,
subleases, licenses and sublicenses of technology and other property (A) in the
ordinary course of business or (B) between or among any Loan Parties and any of
their Subsidiaries (or any combination thereof);

 

53



--------------------------------------------------------------------------------

(g) the sale, transfer or other disposition of patents, trademarks, copyrights
and other intellectual property which, in the reasonable judgment of the Parent
or any of its Subsidiaries, are determined to be uneconomical, negligible,
unused or obsolete in the conduct of business;

(h) the Parent and its Subsidiaries may incur Liens permitted under
Section 6.03; and

(i) sales, assignments, transfers, leases, conveyances or other dispositions of
other assets (other than pursuant to clauses (a) through (h) above) if such
transaction (i) is for not less than fair market value, and (ii) when combined
with all such other transactions (each such transaction being valued at book
value) occurring during the fiscal year in which such proposed transaction
occurred represents the disposition of not greater than fifteen percent (15%) of
the Parent’s Consolidated Assets (such Consolidated Assets being calculated for
the end of the fiscal year immediately preceding that in which such transaction
is proposed to be entered into).

SECTION 6.03 Liens. Neither the Parent nor any of its Subsidiaries shall
directly or indirectly create, incur, assume or permit to exist any Lien on or
with respect to any of their respective property or assets except:

(a) (i) Liens, if any, created by the Loan Documents or otherwise securing the
Obligations, (ii) Liens created by the “Loan Documents” under and as defined in
the Parent Credit Agreement or otherwise securing the “Obligations” (as such
terms are defined in the Parent Credit Agreement), provided that such Liens are
shared on an equal and ratable basis with the Lenders with respect to the
Obligations hereunder, and (iii) prior to the Spin-Off Date, Liens created by
the “Loan Documents” under and as defined in the Term Loan Credit Agreement or
otherwise securing the “Obligations” (as such terms are defined in the Term Loan
Credit Agreement), provided that such Liens are shared on an equal and ratable
basis with the Lenders with respect to the Obligations hereunder;

(b) Customary Permitted Liens;

(c) Liens arising under any Permitted Receivables Facility Documents in
connection with a Permitted Receivables Facility;

(d) Liens on the proceeds of the Spinco High Yield Bond Financing, in favor of
the trustee for the bondholders under the Spinco High Yield Bond Financing, and
held in escrow in accordance with the Spinco High Yield Bond Conditions; and

(e) other Liens, including Permitted Existing Liens, (a) securing Indebtedness
of the Parent and/or (b) securing Indebtedness of the Parent’s Subsidiaries as
permitted pursuant to Section 6.01, all of which, when taken together, secure
Indebtedness in an aggregate outstanding principal amount not to exceed five
percent (5%) of Consolidated Assets at any time.

In addition, neither the Parent nor any of its Subsidiaries shall become a party
to any agreement, note, indenture or other instrument, or take any other action,
which would prohibit the creation of a Lien on any of its properties or other
assets in favor of the Administrative Agent for the benefit of itself and the
Holders of Obligations, as collateral for the Obligations; provided, that any
agreement, note, indenture or other instrument in connection with purchase money
indebtedness (including Capitalized Leases) may prohibit the creation of a Lien
in favor of the Administrative Agent for the benefit of itself and the Holders
of Obligations on the items of property obtained with the proceeds of such
purchase money indebtedness; provided, further, that (a) the Permitted
Receivables Facility Documents may prohibit the creation of a Lien with respect
to all of the assets of the SPV and with respect to the Receivables and
Permitted Receivables Related Assets of any of the Receivables Sellers in favor
of the Administrative

 

54



--------------------------------------------------------------------------------

Agent for the benefit of itself and the Holders of Obligations, as collateral
for the Obligations and (b) each of the Parent Credit Agreement, any Permitted
Financing Facility and, prior to the Spin-Off Date, the Term Loan Credit
Agreement, may prohibit the creation of a Lien in favor of the Administrative
Agent, for the benefit of itself and the Holders of Obligations, as collateral
for the Obligations unless the holders of the obligations under the Parent
Credit Agreement, such Permitted Financing Facility or the Term Loan Credit
Agreement, as applicable, shall be provided with an equal and ratable Lien.

SECTION 6.04 Investments. Neither the Parent nor any of its Subsidiaries shall
directly or indirectly make or own any Investment except:

(a) Investments in cash and Cash Equivalents;

(b) Permitted Existing Investments in an amount not greater than the amount
thereof on the Effective Date;

(c) Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(d) Investments consisting of deposit accounts maintained by the Parent and its
Subsidiaries;

(e) Investments consisting of non-cash consideration from a sale, assignment,
transfer, lease, conveyance or other disposition of property permitted by
Section 6.02;

(f) Investments in any consolidated Subsidiaries (other than joint ventures);

(g) Investments in joint ventures and nonconsolidated Subsidiaries in an
aggregate amount not to exceed $50,000,000;

(h) Investments constituting Permitted Acquisitions;

(i) Investments constituting Indebtedness permitted by Section 6.01 or
Contingent Obligations permitted by Section 6.05;

(j) Investments in the SPVs (a) required in connection with any Permitted
Receivables Facility Documents and (b) resulting from the transfers permitted by
Section 6.02(c);

(k) deposits, prepayments and other credits to suppliers, lessors and landlords
made in the ordinary course of business;

(l) advances by Parent or any Subsidiary to employees in the ordinary course of
business consistent with past practices for travel and entertainment expenses,
relocation costs and similar purposes;

(m) Investments in the form of Swap Agreements to the extent permitted under
Section 6.15;

(n) Investments by a Subsidiary of the Parent that is not a Parent Credit
Agreement Subsidiary Guarantor in any Parent Credit Agreement Subsidiary
Guarantor or in any other such Subsidiary that is also not a Parent Credit
Agreement Subsidiary Guarantor;

 

55



--------------------------------------------------------------------------------

(o) the Parent and its Subsidiaries may make Investments in Spinco in an
aggregate amount necessary (but only in an amount necessary) to pay the accrued
interest on the Spinco High Yield Bond Financing through the earlier of July 9,
2015 and the termination date of the escrow agreement, as well as fees and
expenses in connection with the incurrence, maintenance and repayment of the
Spinco High Yield Bond Financing on such date, which invested amount shall be
maintained in the deposit or securities account of Spinco pledged in favor of
the trustee for the noteholders under the bond indenture; and

(p) Investments in addition to those referred to elsewhere in this Section 6.04
in an aggregate amount not to exceed the greater of (i) $50,000,000 and
(ii) 4.0% of Consolidated Tangible Assets.

SECTION 6.05 Contingent Obligations. None of the Parent’s Subsidiaries shall
directly or indirectly create or become or be liable with respect to any
Contingent Obligation, except: (i) recourse obligations resulting from
endorsement of negotiable instruments for collection in the ordinary course of
business; (ii) Permitted Existing Contingent Obligations; (iii) obligations,
warranties, and indemnities, not relating to Indebtedness of any Person, which
have been or are undertaken or made in the ordinary course of business and not
for the benefit of or in favor of an Affiliate of the Parent or such Subsidiary;
(iv) Contingent Obligations with respect to surety, appeal and performance bonds
obtained by the Parent or any Subsidiary in the ordinary course of business;
(v) Contingent Obligations of Subsidiaries which are guarantors under a guaranty
of the Indebtedness of the Parent evidenced by the Parent Credit Agreement, any
Permitted Financing Facility or, prior to the Spin-Off Date, the Term Loan
Credit Agreement; (vi) Contingent Obligations of the Parent or any of its
Subsidiaries arising under any Permitted Receivables Facility Documents;
(vii) Contingent Obligations of Foreign Subsidiaries (other than the Borrower)
represented by guarantees of obligations of other Foreign Subsidiaries;
(viii) Contingent Obligations of Subsidiaries which are guarantors under a
guaranty of Indebtedness of a Subsidiary of the Parent (including a Permitted
Financing Facility, but excluding this Agreement) permitted under
Section 6.01(m) (provided that, for the avoidance of doubt, Contingent
Obligations with respect to Spinco’s obligations under the Spinco High Yield
Bond Financing shall only be permitted if the Spinco High Yield Bond Conditions
are satisfied); (ix) Contingent Obligations incurred in the ordinary course of
business by any of the Parent’s Subsidiaries in respect of obligations of any
Subsidiary; and (x) the Separation Obligations. Notwithstanding the foregoing,
in no event shall (x) the Borrower directly or indirectly create, or become or
be liable with respect to any Contingent Obligations, or (y) any Subsidiary of
the Borrower directly or indirectly create, or be or become liable with respect
to any Contingent Obligation otherwise permitted hereunder in an aggregate
amount outstanding for all such Subsidiaries of the Borrower which, together
with Indebtedness permitted to be incurred by such Subsidiaries pursuant to
Section 6.01, at any time exceeds 5% of Consolidated Tangible Assets.

SECTION 6.06 Conduct of Business; New Subsidiaries; Acquisitions. Except as
expressly provided in clause (c) in the definition of “Permitted Acquisition”
below, none of the Parent nor any of its Subsidiaries shall engage in any
business other than the businesses engaged in by the Parent and its Subsidiaries
on the date of such transaction and any business or activities which are
substantially similar, related or incidental thereto. Without in any way
limiting the foregoing, neither the Parent nor any of its Subsidiaries shall
make any Acquisitions, other than Acquisitions meeting the following
requirements or otherwise approved by the Required Lenders (each such
Acquisition constituting a “Permitted Acquisition”):

(a) no Default or Event of Default shall have occurred and be continuing or
would result from such Acquisition or the incurrence of any Indebtedness in
connection therewith, and all of the representations and warranties contained
herein shall be true and correct on and as of the date such Acquisition with the
same effect as though made on and as of such date;

 

56



--------------------------------------------------------------------------------

(b) the purchase is consummated on a non-hostile basis pursuant to a negotiated
acquisition agreement approved by the board of directors or other applicable
governing body of the seller prior to the commencement of such Acquisition;
provided, however, that nothing in this clause (b) shall prevent the Parent from
enforcing its rights against a seller following a default in such seller’s
obligations under any such agreement;

(c) the businesses being acquired shall be consumer product companies or other
businesses that are substantially similar, related or incidental to the
businesses or activities engaged in by the Parent and its Subsidiaries as of the
Effective Date, as well as suppliers to or distributors of products similar to
those of the Parent and its Subsidiaries; provided, however, that the Parent and
its Subsidiaries shall be permitted to acquire businesses that do not satisfy
the foregoing criteria in this clause (c) so long as the aggregate purchase
price for all such Acquisitions does not exceed five percent (5%) of the
Parent’s consolidated tangible net assets (on a Pro Forma Basis) as of the date
of the consummation of such Acquisition; and

(d) prior to each such Acquisition, the Parent shall determine that after giving
effect to such Acquisition and the incurrence of any Indebtedness by the Parent
or any of its Subsidiaries, to the extent permitted by this Agreement, in
connection therewith, on a Pro Forma Basis the Parent would have been in
compliance with the financial covenants in Section 6.18 for the applicable
period being tested and no Event of Default shall otherwise have occurred and be
continuing.

SECTION 6.07 Transactions with Shareholders and Affiliates. Except for (a) the
Spin-Off Transaction and any agreements entered into pursuant thereto, (b) the
transactions set forth on Schedule 6.07, (c) Permitted Receivables Transfers and
(d) Investments permitted by Section 6.04, neither the Parent nor any of its
Subsidiaries shall directly or indirectly enter into or permit to exist any
transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with any holder or
holders of any of the Equity Interests of the Parent, or with any Affiliate of
the Parent which is not its Subsidiary, on terms that are less favorable to the
Parent or any of its Subsidiaries, as applicable, than those that might be
obtained in an arm’s length transaction at the time from Persons who are not
such a holder or Affiliate.

SECTION 6.08 Restriction on Fundamental Changes. Neither the Parent nor any of
its Subsidiaries shall enter into any merger or consolidation, or liquidate,
wind-up or dissolve (or suffer any liquidation or dissolution), or convey,
lease, sell, transfer or otherwise dispose of, in one transaction or series of
transactions, all or substantially all of the Parent’s or any such Subsidiary’s
business or property, whether now or hereafter acquired, except (i) transactions
permitted under Sections 6.02 or 6.06) (including the liquidation, winding up or
dissolution of a Subsidiary other than the Borrower in connection with a
transaction permitted under Section 6.02), (ii) a Subsidiary of the Parent
(other than the Borrower) may be merged into, liquidated into or consolidated
with the Parent (in which case the Parent shall be the surviving corporation) or
any wholly-owned Subsidiary of the Parent (other than the Borrower), and
(iii) if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing, any Person (other than
the Parent or any of its Subsidiaries) may merge or consolidate with the Parent
or any of its Subsidiaries (other than the Borrower) in connection with a
Permitted Acquisition; provided that any such merger or consolidation involving
the Parent must result in the Parent as the surviving entity. Notwithstanding
the foregoing, neither the Parent nor any of its Subsidiaries shall merge, or
consolidate with, or liquidate, wind-up or dissolve the Borrower, or convey,
lease, sell, transfer or otherwise dispose of, in one transaction or series of
transactions, all or substantially all of the Borrower’s business or property,
whether now or hereafter acquired.

SECTION 6.09 Sales and Leasebacks. Neither the Parent nor any of its
Subsidiaries shall become liable, directly, by assumption or by Contingent
Obligation, with respect to any lease, whether an

 

57



--------------------------------------------------------------------------------

operating lease or a Capitalized Lease, of any property (whether real or
personal or mixed), (i) which it or one of its Subsidiaries sold or transferred
or is to sell or transfer to any other Person, or (ii) which it or one of its
Subsidiaries intends to use for substantially the same purposes as any other
property which has been or is to be sold or transferred by it or one of its
Subsidiaries to any other Person in connection with such lease, unless in either
case the sale involved is not prohibited under Section 6.02 and the lease
involved is not prohibited under Section 6.01.

SECTION 6.10 Margin Regulations; Use of Proceeds. Neither the Borrower nor any
of its Subsidiaries, shall use all or any portion of the proceeds of any credit
extended under this Agreement (i) to purchase or carry Margin Stock in violation
of any of the regulations of the Board, including Regulations T, U and X or
(ii) for any purpose other than those set forth in Section 5.11.

SECTION 6.11 ERISA. The Parent shall not:

(a) fail to satisfy the “minimum funding standard” (as defined in Sections 302
of ERISA and 412 of the Code), with respect to any Benefit Plan, whether or not
waived;

(b) terminate, or permit any Controlled Group member to terminate, any Benefit
Plan which would result in liability of the Parent or any Controlled Group
member under Title IV of ERISA;

(c) fail, or permit any Controlled Group member to fail, to pay any required
installment or any other payment required under Section 412 of the Code on or
before the due date for such installment or other payment; or

(d) permit any unfunded liabilities with respect to any Foreign Pension Plan;

except where such transactions, events, circumstances, or failures are not,
individually or in the aggregate, reasonably expected to result in liability
individually or in the aggregate in excess of $50,000,000 or have a Material
Adverse Effect.

SECTION 6.12 Corporate Documents; Separation and Distribution Agreement. Neither
the Parent nor any of its Subsidiaries shall amend, modify or otherwise change
any of the terms or provisions in any of their respective constituent documents
or the Separation and Distribution Agreement, in each case, as in effect on the
date hereof, in any manner materially adverse to the interests of the Lenders,
without the prior written consent of the Required Lenders.

SECTION 6.13 Fiscal Year. Neither the Parent nor any of its consolidated
Subsidiaries shall change its fiscal year for accounting or tax purposes from a
twelve-month period ending September 30 of each year.

SECTION 6.14 Subsidiary Covenants. The Parent will not, and will not permit any
Subsidiary to, create or otherwise cause to become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary to pay
dividends or make any other distribution on its stock, redeem or repurchase its
stock, make any other similar payment or distribution, pay any Indebtedness or
other obligation owed to the Parent or any other Subsidiary, make loans or
advances or other Investments in the Parent or any other Subsidiary, to sell,
transfer or otherwise convey any of its property to the Parent or any other
Subsidiary or merge, consolidate with or liquidate into the Parent or any other
Subsidiary other than pursuant to (i) this Agreement, the Parent Credit
Agreement, any Permitted Financing Facility or, prior to the Spin-Off Date, the
Term Loan Credit Agreement; provided, however, that the restrictions in a
Permitted Financing Facility shall be no more adverse to the Lenders than the
provisions set forth in this

 

58



--------------------------------------------------------------------------------

Agreement and in any event (x) shall not prohibit any Subsidiary from paying
dividends or making any other distribution on its stock to, redeem or repurchase
its stock from, or making any other similar payment or distribution to, the
Borrower or the Parent, and (y) shall not prohibit the Parent or any Subsidiary
from paying any Indebtedness or other obligation owed to, making loans or
advances or other Investments in, selling, transferring or otherwise conveying
any of its property to, or merge, consolidate with or liquidating into, the
Borrower or the Parent, all as established by the Borrower and the Parent to the
reasonable satisfaction of the Administrative Agent and (ii) any Permitted
Receivables Facility Documents.

SECTION 6.15 Swap Obligations. The Parent shall not and shall not permit any of
its Subsidiaries to, enter into any Swap Agreements other than Swap Agreements
entered into by the Borrower, the Parent or its Subsidiaries pursuant to which
the Borrower, the Parent or such Subsidiary has hedged its or its Subsidiaries’
reasonably estimated interest rate, foreign currency or commodity exposure and
which are of a non-speculative nature.

SECTION 6.16 Issuance of Disqualified Stock. All issued and outstanding
Disqualified Stock shall be treated as Indebtedness for borrowed money for all
purposes of this Agreement, and the amount of such deemed Indebtedness shall be
the aggregate amount of the liquidation preference of such Disqualified Stock.

SECTION 6.17 Certain Spin-Off Related Transactions. Notwithstanding any other
provision to the contrary contained in this Agreement:

(a) the Parent and its Subsidiaries shall be permitted to consummate the
Spin-Off Transaction in accordance with the terms and conditions set forth in
the definition thereof;

(b) the Parent shall be permitted to execute and deliver signature pages to the
Spinco Credit Facility and the agreement described in clause (ii) of the
definition of “Parent Credit Agreement” so long as none of the following occurs
until immediately prior to the consummation of the Spin-Off Transaction: (a) no
loans or other extensions of credit are made to the Parent, Spinco or their
respective Subsidiaries thereunder; (b) none of Parent, Spinco or their
respective Subsidiaries have guaranteed, or granted Liens on its assets (or made
filings with any Governmental Authority in anticipation of granting any such
Liens), in respect of any existing or potential obligations thereunder; and
(c) the Parent, Spinco and their respective Subsidiaries shall not be subject to
any effective covenants or terms thereunder (other than customary obligations
arising under any commitment or fee letters executed in connection therewith);
and

(A) none of Parent, Spinco or their Subsidiaries shall amend, supplement or
otherwise modify the terms of the Spin-Off Transaction as reflected in the Form
10 or in other filings made by the Spinco and the Parent with the Securities and
Exchange Commission, except as consented to by the Administrative Agent or in a
manner that is not adverse to the interests of the Administrative Agent or the
Lenders.

SECTION 6.18 Financial Covenants. Each of the Borrower and the Parent shall
comply with the following (subject, in each case, to Section 1.04 (c)):

(a) Maximum Leverage Ratio. The Parent shall not permit the ratio (the “Leverage
Ratio”), determined at the end of each of its fiscal quarters, of (i) the sum of
all Indebtedness of the Parent and its Subsidiaries minus (x) solely for the
purposes of the calculation of the Leverage Ratio for any fiscal quarter prior
to the fiscal quarter in which the Spin-Off Date occurs, Attributable
Receivables Indebtedness, and (y) for any fiscal quarter during which (or
following the fiscal quarter in which) the

 

59



--------------------------------------------------------------------------------

Spin-Off Date occurs, Qualified Cash, to (ii) EBITDA, to be greater than 3.50 to
1.00; provided that if, at the end of any fiscal quarter, the Leverage Ratio is
greater than 3.50 to 1.00 and the Parent has entered into a transaction or
transactions, excluding the Spin-Off Transaction and including, but not limited
to, Permitted Acquisitions or repurchases of the Parent’s Capital Stock within
the two most recently ended fiscal quarters (including such fiscal quarter) (a
fiscal quarter in which all such conditions are satisfied, a “Trigger Quarter”),
then the Leverage Ratio may be greater than 3.50 to 1.00 but shall not exceed
4.00 to 1.00 for such Trigger Quarter and the next succeeding three fiscal
quarters; provided that, following the occurrence of a Trigger Quarter, no
subsequent Trigger Quarter shall be deemed to have occurred or to exist for any
reason unless and until the Leverage Ratio has returned to less than or equal to
3.50 to 1.00 as of the end of at least one fiscal quarter following the
occurrence of such initial Trigger Quarter; provided, further that the Leverage
Ratio shall return to less than or equal to 3.50 to 1.00 no later than the
fourth fiscal quarter after such initial Trigger Quarter. The Leverage Ratio
shall be calculated as of the last day of each fiscal quarter based upon
(a) Indebtedness, Attributable Receivables Indebtedness and Qualified Cash, as
applicable, as of the last day of each such fiscal quarter and (b) EBITDA for
the four-quarter period ending on such day.

(b) Minimum Interest Expense Coverage Ratio. The Parent shall maintain a ratio
(the “Interest Expense Coverage Ratio”), determined at the end of each of its
fiscal quarters, of (a) EBIT for such period to (b) Interest Expense for such
period of greater than 3.00 to 1.00. The Interest Expense Coverage Ratio shall
be calculated as of the last day of each fiscal quarter based upon EBIT and
Interest Expense for the four-quarter period ending on such day.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) Failure to Make Payments When Due. The Borrower shall (i) fail to pay when
due any of the Obligations consisting of principal with respect to the Loans or
(ii) shall fail to pay within five (5) Business Days of the date when due any of
the other Obligations under this Agreement or the other Loan Documents;

(b) Breach of Certain Covenants. The Borrower or the Parent shall fail duly and
punctually to perform or observe any agreement, covenant or obligation binding
on the Borrower or there shall otherwise be a breach of any covenant under:

(1) Article V (other than Section 5.11) and such failure or breach shall
continue unremedied for thirty (30) days after the earlier to occur of (a) the
date on which written notice from the Administrative Agent or any Lender is
received by the Borrower or the Parent of such breach and (b) the date on which
a member of the Senior Management Team of the Borrower or the Parent had
knowledge of the existence of such breach or should have known of the existence
of such breach; or

(2) Section 5.11 or any provision of Article VI;

(c) Breach of Representation or Warranty. Any representation or warranty made or
deemed made by the Borrower or the Parent to the Administrative Agent or any
Lender herein or by any Loan Party in any of the other Loan Documents or in any
statement or certificate at any time given by any such Person pursuant to any of
the Loan Documents shall be false or misleading in any material respect on the
date as of which made (or deemed made);

 

60



--------------------------------------------------------------------------------

(d) Other Defaults. The Borrower or the Parent shall default in the performance
of or compliance with any term contained in this Agreement (other than as
covered by clauses (a) or (b) of this Article VII), or any Loan Party shall
default in the performance of or compliance with any term contained in any of
the other Loan Documents, and such default shall continue for thirty (30) days
after the earlier to occur of (i) the date on which written notice from the
Administrative Agent or any Lender is received by the Borrower or the Parent of
such breach and (ii) the date on which a member of the Senior Management Team of
the Borrower or the Parent had knowledge of the existence of such breach or
should have known of the existence of such breach;

(e) Default as to Other Indebtedness. The Borrower, the Parent or any of its
Subsidiaries shall fail to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), beyond any
period of grace provided, with respect to any Indebtedness (other than
Indebtedness hereunder) which individually or together with other such
Indebtedness as to which any such failure exists (other than hereunder)
constitutes Material Indebtedness; or any breach, default or event of default
(including any “Amortization Event” or event of like import in connection with
any Permitted Receivables Facility) shall occur, or any other condition shall
exist under any instrument, agreement or indenture pertaining to any such
Material Indebtedness beyond any period of grace, if any, provided with respect
thereto, if the effect thereof is to cause an acceleration, mandatory
redemption, a requirement that the Borrower, the Parent or any of its
Subsidiaries offer to purchase such Material Indebtedness or other required
repurchase of such Material Indebtedness, or permit the holder(s) of such
Material Indebtedness to accelerate the maturity of any such Material
Indebtedness or require a redemption or other repurchase of such Material
Indebtedness; or any such Material Indebtedness shall be otherwise declared to
be due and payable (by acceleration or otherwise) or required to be prepaid,
redeemed or otherwise repurchased by the Borrower, the Parent or any of its
Subsidiaries (other than by a regularly scheduled required prepayment) prior to
the stated maturity thereof;

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc.

(1) An involuntary case shall be commenced against the Borrower, the Parent or
any of the Parent’s Material Subsidiaries and the petition shall not be
dismissed, stayed, bonded or discharged within sixty (60) days after
commencement of the case; or a court having jurisdiction in the premises shall
enter a decree or order for relief in respect of the Borrower, the Parent or any
of the Parent’s Material Subsidiaries in an involuntary case, under any
applicable bankruptcy, insolvency or other similar law now or hereinafter in
effect; or any other similar relief shall be granted under any applicable
federal, state, local or foreign law;

(2) A decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Borrower, the Parent or any of the
Parent’s Material Subsidiaries or over all or a substantial part of the property
of the Borrower, the Parent or any of the Parent’s Material Subsidiaries shall
be entered; or an interim receiver, trustee or other custodian of the Borrower,
the Parent or any of the Parent’s Material Subsidiaries or of all or a
substantial part of the property of the Borrower, the Parent or any of the
Parent’s Material Subsidiaries shall be appointed or a warrant of attachment,
execution or similar process against any substantial part of the property of the
Borrower, the Parent or any of the Parent’s Material Subsidiaries shall be
issued and, except if a bankruptcy is declared (faillissement is uitgesproken)
under the Dutch Bankruptcy Act (Faillissementswet), any such event shall not be
stayed, dismissed, bonded or discharged within sixty (60) days after entry,
appointment or issuance;

 

61



--------------------------------------------------------------------------------

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. The Borrower, the Parent
or any of the Parent’s Material Subsidiaries (i) shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, (ii) shall consent to the entry of an order for relief in
an involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, (iii) shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property, (iv) shall make any assignment for the benefit of
creditors, (v) shall take any corporate action to authorize any of the foregoing
or (vi) is generally not paying, or admits in writing its inability to pay, its
debts as they become due;

(h) Judgments and Attachments. Any money judgment(s) (other than a money
judgment covered by insurance as to which the insurance company has not
disclaimed or reserved the right to disclaim coverage), writ or warrant of
attachment, or similar process against the Borrower, the Parent or any of its
Subsidiaries or any of their respective assets involving in any single case or
in the aggregate an amount in excess of $50,000,000 is or are entered and shall
remain undischarged, unvacated, unbonded or unstayed for a period of sixty
(60) days or in any event later than fifteen (15) days prior to the date of any
proposed sale thereunder;

(i) Dissolution. Any order, judgment or decree shall be entered against the
Borrower or the Parent decreeing its involuntary dissolution or split up and
such order shall remain undischarged and unstayed for a period in excess of
sixty (60) days; or the Borrower or the Parent shall otherwise dissolve or cease
to exist except as specifically permitted by this Agreement;

(j) Loan Documents. At any time, for any reason, any Loan Document as a whole
that materially affects the ability of the Administrative Agent, or any of the
Lenders to enforce the Obligations ceases to be in full force and effect or the
Borrower or any Loan Party seeks to repudiate its obligations under any Loan
Document;

(k) Termination Event. Any Termination Event occurs which the Required Lenders
believe is reasonably likely to subject either the Parent or any of its
Subsidiaries to liability individually or in the aggregate in excess of
$50,000,000;

(l) Waiver of Minimum Funding Standard. If the plan administrator of any Plan
applies under Section 412(c) of the Code for a waiver of the minimum funding
standards of Section 412(a) of the Code and the Required Lenders believe the
substantial business hardship upon which the application for the waiver is based
could reasonably be expected to subject either the Parent or any of its
Subsidiaries to liability individually or in the aggregate in excess of
$50,000,000;

(m) Change in Control. A Change in Control shall occur;

(n) Swap Agreements. Nonpayment by the Borrower or the Parent of any material
obligation under any Swap Agreement or the breach by the Borrower or the Parent
of any material term, provision or condition contained in any such Swap
Agreement;

(o) Environmental Matters. The Borrower, the Parent or any of its Subsidiaries
shall be the subject of any proceeding or investigation pertaining to (i) the
Release by the Borrower, the Parent or any of its Subsidiaries of any
Contaminant into the environment, (ii) the liability of the Borrower, the Parent
or any of its Subsidiaries arising from the Release by any other Person of any
Contaminant into the environment, or (iii) any violation of any Environmental,
Health or Safety Requirements of Law which by the Borrower, the Parent or any of
its Subsidiaries, which, in any case, has had or could reasonably be expected to
have a Material Adverse Effect;

 

62



--------------------------------------------------------------------------------

(p) Guarantor Revocation. The Parent shall terminate or revoke any of its
obligations under the Parent Guaranty or breach any of the material terms of
such Parent Guaranty; or

(q) Permitted Receivables Facility Document Events. A “termination event”, an
“amortization event” or any other breach or event of like import under any
Permitted Receivables Facility Documents permitted hereby (any such event, a
“Receivables Facility Trigger Event”) shall (i) occur with respect to the
conduct or performance of (a) any Receivables Seller, (b) any servicer of the
Receivables (so long as such servicer is the Parent or a Subsidiary thereof)
under the Permitted Receivables Facility Documents, (c) any guarantor of the
obligations of any Receivables Seller or servicer under the Permitted
Receivables Facility Documents or (d) any of their respective Subsidiaries other
than an SPV and (ii) result in the termination of reinvestments of collections
or proceeds of Receivables and Permitted Receivables Related Assets under any
agreements evidencing Attributable Receivables Indebtedness (it being understood
and agreed that the occurrence of a Receivables Facility Trigger Event resulting
solely from (x) the conduct or performance of an SPV and/or (y) the performance
or quality of the Receivables securing the obligations under the Permitted
Receivables Facility Documents, taken together with the circumstances described
in the foregoing clause (ii), shall not give rise to a Default under this clause
(q);

then, and in every such event (other than an event with respect to the Borrower
described in clause (f) or (g) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrower accrued hereunder and
under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (f) or (g) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity.

ARTICLE VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its
behalf, including execution of the other Loan Documents, and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” as used
herein or in any other Loan Documents (or any similar term) with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.

 

63



--------------------------------------------------------------------------------

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Parent or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and

 

64



--------------------------------------------------------------------------------

the Borrower. Upon any such resignation, the Required Lenders shall have the
right (with the consent of the Borrower (such consent not to be unreasonably
withheld or delayed); provided, that no consent of the Borrower shall be
required if an Event of Default has occurred and is continuing), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement as a
Lender, and to make, acquire or hold Loans hereunder. Each Lender shall,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Borrower and its Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a Lender or assign or otherwise transfer its rights,
interests and obligations hereunder.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile, as follows:

(i) if to the Borrower or the Parent, to it at 1350 Timberlake Manor Parkway,
Suite 300, Chesterfield, MO 63017, Attention of William C. Fox, Vice President
and Treasurer (Facsimile No. (314) 985-2220) with a copy to 6 Research Drive,
Shelton, Connecticut 06484, Attention of General Counsel (Facsimile No.
(203) 680-9018), and if to the Borrower, with a copy to it at Dr. Willem
Dreesweg 2, Suite 184a, 1185 VB Amstelveen, the Netherlands, Attention of
Management;

 

65



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
1251 Avenue of the Americas, Attention of Lawrence Blat/ Phoebe Caneda
(Telephone No. (212) 782-4310/ 5777), Lblat@us.mufg.jp / AgencyDesk@us.mufg.jp,
with a copy to The Bank of Tokyo-Mitsubishi UFJ, Ltd., 1251 Avenue of the
Americas, Attention of Maria DeJesus / Ligia Castro, mdejesus@us.mufg.jp /
lcastro@us.mufg.jp;

(iii) if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak,
ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the

 

66



--------------------------------------------------------------------------------

Communications or any Electronic System. In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Loan Party, any Lender or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of Communications through an Electronic System except with respect
to actual or direct damages to the extent determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the
willful misconduct or gross negligence of any Agent Party. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through an Electronic System.

SECTION 9.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower or the Parent therefrom
shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the amount of the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender directly affected thereby
(provided, that (x) any amendment or modification of the financial covenants in
this Agreement (or defined terms used in the financial covenants in this
Agreement) shall not constitute a reduction in the rate of interest or fees for
purposes of this clause (ii) even if the effect of such amendment or
modification would be to reduce the rate of interest on any Loan or to reduce
any fee payable hereunder and (y) only the consent of the Required Lenders shall
be necessary to amend the provisions of Section 2.13(b) or to waive any
obligation of any Borrower to pay interest or any other amount at the interest
rate prescribed in such Section), (iii) postpone the scheduled date of payment
of the principal amount of any Loan, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby (other than any reduction of
such amounts arising with respect to the matters set forth in the proviso to
clause (ii) above), (iv) change Section 2.18(b) or (d) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender or (vi) except as permitted pursuant to
Section 9.14, release the Parent from its obligations under the Parent Guaranty,
in each case, without the

 

67



--------------------------------------------------------------------------------

written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent hereunder without the prior written consent of the Administrative Agent
(it being understood that any change to Section 2.21 shall require the consent
of the Administrative Agent). Notwithstanding the foregoing, no consent with
respect to any amendment, waiver or other modification of this Agreement shall
be required of any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (i), (ii) or (iii) of the
first proviso of this paragraph and then only in the event such Defaulting
Lender shall be directly affected by such amendment, waiver or other
modification.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (x) to add one or
more credit facilities to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Revolving Loans and the accrued interest and fees in respect
thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) the outstanding principal
amount of its Loans and all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by the Borrower hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.

(e) Notwithstanding anything to the contrary herein (i) the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency and (ii) the Administrative Agent may, without
any other party’s consent, amend this Agreement on the Spin-Off Date to append
hereto the Schedules received from the Borrower pursuant to clause (f) of the
definition of Spin-Off Transaction.

SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (which shall be limited, in the case of
legal fees and expenses, to the reasonable and documented fees, disbursements
and other charges of a single firm as primary counsel, along with such
specialist counsel as may reasonably be required by the Administrative Agent,
and a single firm of local counsel in each applicable jurisdiction, for the
Administrative Agent) in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof

 

68



--------------------------------------------------------------------------------

(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent or any Lender (which shall be limited, in
the case of legal fees and expenses, to the reasonable and documented fees,
disbursements and other charges of a single firm as primary counsel, along with
such specialist counsel as may reasonably be required by the Administrative
Agent, and a single firm of local counsel in each applicable jurisdiction, for
the Administrative Agent, and not more than a single firm of outside counsel,
and a single firm of local counsel in each applicable jurisdiction, for all of
the other Lenders and, in the event of an actual or reasonably perceived
conflict of interest (as reasonably determined by the Administrative Agent or
applicable Lender), one additional firm of counsel for each group of similarly
affected persons) in connection with the enforcement or protection of its rights
in connection with this Agreement and any other Loan Document, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses (subject to the foregoing limitations
with respect to legal fees and expenses) incurred during any workout,
restructuring or negotiations in respect of such Loans.

(b) The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and reasonable and documented expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of the proceeds therefrom, (iii) any actual or alleged presence or Release
of any Contaminant on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any liability arising in connection with any
Environmental, Health or Safety Requirements of Law related in any way to the
Borrower or any of its Subsidiaries or their respective properties and
operations, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation or proceeding is brought by the Borrower or any other
Loan Party or its or their respective equity holders, Affiliates, creditors or
any other third Person and whether based on contract, tort or any other theory
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (i) the gross negligence or willful misconduct of such Indemnitee
or (ii) any dispute solely among Indemnitees (not arising as a result of any act
or omission by the Borrower or any of its Subsidiaries or Affiliates) other than
claims against any Credit Party in its capacity as, or in fulfilling its role
as, the Administrative Agent or any similar role under or in connection with
this Agreement. This Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims or damages arising from any non-Tax
claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee for any damages arising from
the use by others of

 

69



--------------------------------------------------------------------------------

information or other materials obtained through telecommunications, electronic
or other information transmission systems (including the Internet) other than
damages that are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. To the extent permitted by applicable law, no
Indemnitee shall assert against any Loan Party or its Related Parties and no
Loan Party shall assert against any Indemnitee, and each Indemnitee and Loan
Party hereby waives, any claim on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or the use of the proceeds thereof;
provided, that nothing contained in this sentence shall limit the Borrower’s
indemnity obligations to the extent set forth in Section 9.03(b).

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
and the Parent may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

(A) the Parent (provided that the Parent shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof); provided, further, that no consent of the Parent shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and

(B) the Administrative Agent.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than €5,000,000 unless each of the
Parent and the Administrative Agent otherwise consent, provided that no such
consent of the Parent shall be required if an Event of Default has occurred and
is continuing;

 

70



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

(E) assignment or transfer to or assumption by any person of Commitments or
Loans shall only be permitted if such person is a Non-Public Lender.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations (including, without limitation, the obligation to timely
deliver the documentation described in Section 2.17(f)) of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

71



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive (absent manifest error), and the Borrower, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower, the Parent or the
Administrative Agent, , sell participations to one or more banks or other
entities (a “Participant”), other than an Ineligible Institution, in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged;
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations; and (C) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to

 

72



--------------------------------------------------------------------------------

Section 2.18(d) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof.

SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Sections 4.01 and 9.17, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile, e-mailed .pdf or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement. The words “execution,” “signed,” “signature,” “delivery,” and
words of like import in or relating to any document to be signed in connection
with this Agreement and

 

73



--------------------------------------------------------------------------------

the transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

SECTION 9.07 Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower or any Loan Party against any of and all of the
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the Borrower and the Parent hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in the Borough of Manhattan, and
of the United States District Court for the Southern District of New York
sitting in the Borough of Manhattan, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party or its properties in the courts
of any jurisdiction.

(c) Each of the Borrower and the Parent hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

74



--------------------------------------------------------------------------------

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any Governmental Authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(1) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (2) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) on a confidential
basis to (1) any rating agency in connection with rating the Parent or its
Subsidiaries or the credit facilities provided for herein or (2) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facilities provided for
herein, (h) with the consent of the Borrower or (i) to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Section or (2) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

EACH OF THE ADMINISTRATIVE AGENT AND EACH LENDER ACKNOWLEDGES THAT INFORMATION
AS DEFINED IN THE IMMEDIATELY PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO
THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC

 

75



--------------------------------------------------------------------------------

INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.13 USA PATRIOT Act. Each Lender that is subject to the requirements of
the Patriot Act hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.

SECTION 9.14 Releases of Parent Guarantor. (a) At such time as the principal and
interest on the Loans, the fees, expenses and other amounts payable under the
Loan Documents and the other Obligations (other than contingent indemnification
or reimbursement Obligations expressly stated to survive such payment and
termination) shall have been paid in full in cash and the Commitments shall have
been terminated (the foregoing, collectively, the “Final Release Conditions”),
the Parent Guaranty and all obligations (other than those expressly stated to
survive such termination) of the Parent thereunder shall automatically
terminate, all without delivery of any instrument or performance of any act by
any Person.

(b) Upon request by the Administrative Agent at any time, the Lenders will
confirm in writing the Administrative Agent’s authority to release the Parent
Guaranty pursuant hereto.

SECTION 9.15 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

76



--------------------------------------------------------------------------------

SECTION 9.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

[Signature Pages Follow]

 

 

77



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

EDGEWELL PERSONAL CARE NETHERLANDS B.V.,

as the Borrower

By

/s/ R.M. van den Outenaar

Name: R.M. van den Outenaar Title: Managing Director A

ENERGIZER HOLDINGS, INC. (to be renamed EDGEWELL PERSONAL CARE COMPANY),

as the Parent

By

/s/ Mark S. LaVigne

Name: Mark S. LaVigne Title: Vice President and Secretary

 

Signature Page to Credit Agreement

Edgewell Personal Care Netherlands B.V.



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., individually as a Lender and as
Administrative Agent By

/s/ Victor Pierzchalski

Name: Victor Pierzchalski Title: Authorized Signatory

 

Signature Page to Credit Agreement

Edgewell Personal Care Netherlands B.V.



--------------------------------------------------------------------------------

SCHEDULE A

COMMITMENTS

 

LENDER

   COMMITMENT  

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

   € 270,000,000   

AGGREGATE COMMITMENT

   € 270,000,000   



--------------------------------------------------------------------------------

SCHEDULES TO

CREDIT AGREEMENT

Dated as of June 12, 2015

among

EDGEWELL PERSONAL CARE NETHERLANDS B.V.,

as Borrower,

ENERGIZER HOLDINGS, INC. (to be renamed EDGEWELL PERSONAL CARE COMPANY),

as Parent

THE LENDERS PARTY HERETO

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as Administrative Agent



--------------------------------------------------------------------------------

SCHEDULE 1.1.1

Permitted Existing Investments

Investments of Energizer International, Inc.

Eveready East Africa Limited (Kenya) (10.5%)

Energizer Egypt S.A.E. (70.02%)

Energizer Lanka Ltd. (84.1%)

Energizer Malaysia Sdn. Bhd. (80.235%)

Investment of Energizer Group France SAS

COREPILE SA (France) (20%) ** - recycling entity

Investment of Energizer Battery, Inc.

Energizer Receivables Funding Corporation - bankruptcy remote entity

Investment of Energizer Czech spol. s r.o.

ECOBAT s r.o. (Czech Republic) (16.66%) ** - recycling entity

Investment of Energizer SA

ECOPILHAS LDA. (Portugal) (16.66%) ** - recycling entity

Investment of Energizer Hungary Trading Ltd. - recycling entity

RE’LEM Public Benefit Co. (Hungary) (33.3%) **

Investment of Energizer Hellas A.E.

AFIS, S.A. (Greece) (40%) ** - recycling entity

Investment of Playtex Products, LLC

Playtex Marketing Corporation (50%) (joint venture)

Other immaterial Investments.

 

** non-profit



--------------------------------------------------------------------------------

SCHEDULE 1.1.2

Permitted Existing Liens

 

1. UCC Financing Statement No. 1402273466422 filed with the Missouri Secretary
of State on February 26, 2014 by Engel Machinery Inc. against the Parent
covering a Purchase Money Security Interest in an Engel Injection Molding
Machine Anlage+Knickarm;

 

2. UCC Financing Statement No. 1408254289970 filed with the Missouri Secretary
of State on August 5, 2014 by Engel Machinery Inc. against the Parent covering
an Engel Injection Molding Machine;

 

3. UCC Financing Statement No. 2012 2623702 filed with the Delaware Secretary of
State of July 9, 2012 by Coesia Health & Beauty, Inc. d/b/a Norden, Inc. against
Edgewell Personal Care, LLC (FKA Energizer Personal Care, LLC) covering a
NordenMatic 702 Tube Filling Machine;

 

4. UCC Financing Statement No. 2011 1721037 filed with the Delaware Secretary of
State on May 6, 2011 by Engel Machinery Inc. against Schick Manufacturing, Inc.
covering a Purchase Money Security Interest in an Engel Injection Molding
Machine;

 

5. UCC Financing Statement No. 2011 1721128 filed with the Delaware Secretary of
State on May 6, 2011 by Engel Machinery Inc. against Schick Manufacturing, Inc.
covering a Purchase Money Security Interest in an Engel Injection Molding
Machine;

 

6. UCC Financing Statement No. 2014 5196878 filed with the Delaware Secretary of
State on December 22, 2014 by Milacron Marketing Company LLC against Schick
Manufacturing, Inc. covering a K-Tec 450 Injection Molding Machine;

 

7. UCC Financing Statement No. 2015 2203924 filed with the Delaware Secretary of
State on May 22, 2015 by Makino Inc. against Schick Manufacturing, Inc. covering
a Makino Machine; and

 

8. Liens securing immaterial and de minimis Indebtedness.



--------------------------------------------------------------------------------

SCHEDULE 1.1.3

Permitted Existing Contingent Obligations

Guaranties of immaterial and de minimis obligations arising in the ordinary
course of business and not related to the borrowing of money.



--------------------------------------------------------------------------------

SCHEDULE 3.03

Conflicts; Governmental Consents

None.



--------------------------------------------------------------------------------

SCHEDULE 3.07

Litigation; Loss Contingencies

None.



--------------------------------------------------------------------------------

SCHEDULE 3.18

Environmental Matters

None.



--------------------------------------------------------------------------------

SCHEDULE 6.07

Transactions with Shareholders and Affiliates

None.



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1. Assignor: 2. Assignee: [and is an Affiliate/Approved Fund of [identify
Lender]1] 3. Borrower(s): Edgewell Personal Care Netherlands B.V. 4.
Administrative Agent: The Bank of Tokyo-Mitsubishi UFJ, Ltd., as the
administrative agent under the Credit Agreement

 

1  Select as applicable.



--------------------------------------------------------------------------------

5.   Credit Agreement:    The Credit Agreement dated as of June 12, 2015 among
Borrower, Energizer Holdings, Inc. (to be renamed Edgewell Personal Care
Company), as Parent, the Lenders parties thereto, The Bank of Tokyo-Mitsubishi
UFJ, Ltd., as Administrative Agent, and the other agents parties thereto

 

6. Assigned Interest:

 

Aggregate Amount of
Commitment/Loans for all
Lenders    Amount of
Commitment/
Loans Assigned      Percentage Assigned
of
Commitment/Loans2   €            €                       %  €            €
                      %  €            €                       % 

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

2  Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

Consented to and Accepted: THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as
Administrative Agent By:

 

Title: [Consented to:]3 [ENERGIZER HOLDINGS, INC.][EDGEWELL PERSONAL CARE
COMPANY] By:

 

Title:

 

3  To be added only if the consent of the Parent is required by the terms of the
Credit Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder and (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(a) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

[RESERVED]

 



--------------------------------------------------------------------------------

EXHIBIT C

[RESERVED]

 



--------------------------------------------------------------------------------

EXHIBIT D

[RESERVED]

 



--------------------------------------------------------------------------------

EXHIBIT E

LIST OF CLOSING DOCUMENTS

EDGEWELL PERSONAL CARE NETHERLANDS B.V.

CREDIT FACILITIES

June 12, 2015

LIST OF CLOSING DOCUMENTS1

A. LOAN DOCUMENTS

1. Credit Agreement (the “Credit Agreement”) by and among Edgewell Personal Care
Netherlands B.V., a besloten vennootschap met beperkte aansprakelijkheid,
incorporated under the laws of the Netherlands (the “Borrower”), Energizer
Holdings, Inc. (to be renamed Edgewell Personal Care Company) (the “Parent”),,
the institutions from time to time parties thereto as Lenders (the “Lenders”)
and The Bank of Tokyo-Mitsubishi UFJ, Ltd., in its capacity as Administrative
Agent for itself and the other Lenders (the “Administrative Agent”), evidencing
a revolving credit facility to the Borrower from the Lenders in an initial
aggregate principal amount of €270,000,000.

SCHEDULES

 

Schedule A – Commitments Schedule 1.1.1 – Permitted Existing Investments
Schedule 1.1.2 – Permitted Existing Liens Schedule 1.1.3 – Permitted Existing
Contingent Obligations Schedule 3.03 – Conflicts; Governmental Consents Schedule
3.07 – Litigation; Loss Contingencies Schedule 3.18 – Environmental Matters
Schedule 6.07 – Transactions with Shareholders and Affiliates

EXHIBITS

 

Exhibit A — Form of Assignment and Assumption Exhibit B — [Reserved] Exhibit C —
[Reserved] Exhibit D — [Reserved] Exhibit E — List of Closing Documents Exhibit
F — Form of Parent Guaranty Exhibit G — [Reserved] Exhibit H-1 — Form of
Borrowing Request Exhibit H-2 — Form of Interest Election Request Exhibit I —
Form of Note

 

2. Guaranty executed by the Parent (collectively with the Borrower, the “Loan
Parties”) in favor of the Administrative Agent

 

1  Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.



--------------------------------------------------------------------------------

B. CORPORATE DOCUMENTS

 

3. Certificate of the Secretary or an Assistant Secretary of each Loan Party,
or, in relation to the Borrower, a certificate of a management board member A,
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and, except in relation to the Borrower, as certified as of a recent date by the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization, since the date of the certification thereof by such governmental
entity, (ii) the By-Laws, articles of association or other applicable
organizational document, as attached thereto, of such Loan Party as in effect on
the date of such certification, (iii) resolutions of the Board of Directors or
other governing body of such Loan Party authorizing the execution, delivery and
performance of each Loan Document to which it is a party, and (iv) the names and
true signatures of the incumbent officers of each Loan Party authorized to sign
the Loan Documents to which it is a party, and (in the case of the Borrower)
authorized to request a Borrowing under the Credit Agreement.

 

4. Good Standing Certificate for the Parent from the Secretary of State of the
jurisdiction of its organization (and such similar certificates for the Borrower
as the Administrative Agent shall reasonably request).

C. OPINIONS

 

5. Opinion of Bryan Cave LLP, counsel for the Loan Parties.

 

6. Opinion of Bird & Bird LLP, Netherlands counsel for the Borrower.

D. CLOSING CERTIFICATES AND MISCELLANEOUS

 

7. A Certificate signed by Authorized Officers of the Parent and the Borrower
certifying the following: (i) that the representations and warranties contained
in Article III of the Credit Agreement are true and correct in all material
respects (or, in the case of any representation or warranty qualified by
materiality or Material Adverse Effect, in all respects) as of the Effective
Date except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects (or, in the case of any representation or warranty qualified
by materiality or Material Adverse Effect, in all respects) as of such earlier
date and (ii) that no Default or Event of Default has occurred and is then
continuing.

 

8. Opening compliance certificate from the chief financial officer or treasurer
of the Parent demonstrating compliance with the covenants set forth in
Section 6.18, in each case, as of March 31, 2015, computed on a Pro Forma Basis
after giving effect to the incurrence of Indebtedness and any other transactions
occurring on Effective Date.

 

2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF PARENT GUARANTY

GUARANTY

THIS GUARANTY (as amended, restated, supplemented or otherwise modified from
time to time, this “Guaranty”) is made as of June 12, 2015, by and among
ENERGIZER HOLDINGS, INC. (to be renamed EDGEWELL PERSONAL CARE COMPANY) (the
“Guarantor””) in favor of the Administrative Agent, for the ratable benefit of
the Holders of Guaranteed Obligations (as defined below), under the Credit
Agreement referred to below.

WITNESSETH

WHEREAS, Edgewell Personal Care Netherlands B.V., a besloten vennootschap met
beperkte aansprakelijkheid, incorporated under the laws of the Netherlands (the
“Borrower”), the Guarantor, as parent of the Borrower, the institutions from
time to time parties thereto as lenders (the “Lenders”), and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., in its capacity as administrative agent (the
“Administrative Agent”), have entered into a certain Credit Agreement dated as
of June 12, 2015 (as the same may be amended, modified, supplemented and/or
restated, and as in effect from time to time, the “Credit Agreement”),
providing, subject to the terms and conditions thereof, for extensions of credit
and other financial accommodations to be made by the Lenders to the Borrower;

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that the Guarantor execute and deliver this Guaranty,
whereby the Guarantor shall guarantee the payment when due of all Obligations;
and

WHEREAS, in consideration of Guarantor’s indirect ownership interest in the
Borrower, and in order to induce the Lenders and the Administrative Agent to
enter into the Credit Agreement, the Guarantor is willing to guarantee the
Obligations of the Borrower;

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Definitions. Terms defined in the Credit Agreement and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein.

SECTION 2. Representations, Warranties and Covenants. The Guarantor represents
and warrants (which representations and warranties shall be deemed to have been
renewed at the time of the making or continuation of any Loan) that:

(A) It is a corporation, partnership or limited liability company duly and
properly incorporated or organized, as the case may be, validly existing and (to
the extent such concept applies to such entity) in good standing under the laws
of its jurisdiction of incorporation, organization or formation and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except to the extent that the failure to have such
authority could not reasonably be expected to have a Material Adverse Effect.

(B) It (to the extent applicable) has the requisite power and authority and
legal right to execute and deliver this Guaranty and to perform its obligations
hereunder. The execution and



--------------------------------------------------------------------------------

delivery by the Guarantor of this Guaranty and the performance by it of its
obligations hereunder have been duly authorized by proper proceedings, and this
Guaranty constitutes a legal, valid and binding obligation of the Guarantor,
enforceable against the Guarantor in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.

(C) Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the provisions hereof will (i) conflict with its certificate or articles of
incorporation or by-laws (or equivalent constituent documents), (ii) constitute
a tortious interference with any Financing Facility or conflict with, result in
a breach of or constitute (with or without notice or lapse of time or both) a
default under any Financing Facility, or require termination of any Financing
Facility, (iii) constitute a tortious interference with any such Contractual
Obligation (other than the Financing Facilities) of any Person or conflict with,
result in a breach of or constitute (with or without notice or lapse of time or
both) a default under any Requirement of Law (including, without limitation, any
Environmental Property Transfer Act) or Contractual Obligation of it, or require
termination of any Contractual Obligation, except such interference, breach,
default or termination which individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect, (iv) result in or
require the creation or imposition of any Lien whatsoever upon any of its
property or assets, other than Liens permitted or created by the Loan Documents,
or (v) require any approval of its Board of Directors (or equivalent governing
body) or shareholders, as applicable, except such as have been obtained. No
order, consent, adjudication, approval, license, authorization, or validation
of, or filing, recording or registration with, or exemption by, or other action
in respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by it, is required to be obtained by it in
connection with the execution, delivery and performance by it of, or the
legality, validity, binding effect or enforceability against it of, this
Guaranty.

In addition to the foregoing, the Guarantor covenants that, so long as any
Lender has any Commitment outstanding under the Credit Agreement or any amount
payable under the Credit Agreement or any other Guaranteed Obligations shall
remain unpaid, it will, and, if necessary, will enable the Borrower to, fully
comply with those covenants and agreements of the Borrower applicable to the
Guarantor set forth in the Credit Agreement.

SECTION 3. The Guaranty. The Guarantor hereby unconditionally guarantees the
full and punctual payment and performance when due (whether at stated maturity,
upon acceleration or otherwise) of the Obligations, including, without
limitation, (i) the principal of and interest on each Loan made to the Borrower
pursuant to the Credit Agreement, (ii) all other amounts payable by the Borrower
under the Credit Agreement and the other Loan Documents and (iii) the punctual
and faithful performance, keeping, observance, and fulfillment by the Borrower
of all of the agreements, conditions, covenants, and obligations of the Borrower
contained in the Loan Documents (all of the foregoing being referred to
collectively as the “Guaranteed Obligations” and the holders from time to time
of the Guaranteed Obligations being referred to collectively as the “Holders of
Guaranteed Obligations”). Upon (x) the failure by the Borrower to pay punctually
any such amount or perform such obligation, and (y) such failure continuing
beyond any applicable grace or notice and cure period, the Guarantor agrees that
it shall forthwith on demand pay such amount or perform such obligation at the
place and in the manner specified in the Credit Agreement or the relevant Loan
Document, as the case may be. The Guarantor hereby agrees that this Guaranty is
an absolute, irrevocable and unconditional guaranty of payment and is not a
guaranty of collection.

 

2



--------------------------------------------------------------------------------

SECTION 4. Guaranty Unconditional. The obligations of the Guarantor hereunder
shall be unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

(A) any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;

(B) any modification or amendment of or supplement to the Credit Agreement or
any other Loan Document, including, without limitation, any such amendment which
may increase the amount of, or the interest rates applicable to, any of the
Obligations guaranteed hereby;

(C) any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;

(D) any change in the corporate, partnership or other existence, structure or
ownership of the Borrower or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or any other guarantor of the Guaranteed
Obligations, or any of their respective assets or any resulting release or
discharge of any obligation of the Borrower or any other guarantor of any of the
Guaranteed Obligations;

(E) the existence of any claim, setoff or other rights which the Guarantor may
have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Holder of Guaranteed
Obligations or any other Person, whether in connection herewith or in connection
with any unrelated transactions; provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;

(F) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against the Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement any other Loan
Document, or any provision of applicable law, decree, order or regulation of any
jurisdiction purporting to prohibit the payment by the Borrower or any other
guarantor of the Guaranteed Obligations, of any of the Guaranteed Obligations or
otherwise affecting any term of any of the Guaranteed Obligations;

(G) the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;

 

3



--------------------------------------------------------------------------------

(H) the election by, or on behalf of, any one or more of the Holders of
Guaranteed Obligations, in any proceeding instituted under Chapter 11 of
Title 11 of the United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy
Code”), of the application of Section 1111(b)(2) of the Bankruptcy Code;

(I) any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;

(J) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Holders of Guaranteed Obligations or the
Administrative Agent for repayment of all or any part of the Guaranteed
Obligations;

(K) the failure of any other guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or

(L) any other act or omission to act or delay of any kind by the Borrower, any
other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Holder of Guaranteed Obligations or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section 4, constitute a
legal or equitable discharge of the Guarantor’s obligations hereunder except as
provided in Section 5.

SECTION 5. Continuing Guarantee; Discharge Only Upon Payment In Full;
Reinstatement In Certain Circumstances. The Guarantor’s obligations hereunder
shall constitute a continuing and irrevocable guarantee of all Guaranteed
Obligations now or hereafter existing and shall remain in full force and effect
until all Guaranteed Obligations shall have been paid in full in cash and the
Commitments shall have terminated or expired or satisfaction otherwise of the
Final Release Conditions. If at any time any payment of the principal of or
interest on any Loan or any other amount payable by the Borrower or any other
party under the Credit Agreement or any other Loan Document (including a payment
effected through exercise of a right of setoff) is rescinded, or is or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of the Borrower or otherwise (including pursuant to any settlement entered into
by a Holder of Guaranteed Obligations in its discretion), the Guarantor’s
obligations hereunder with respect to such payment shall be reinstated as though
such payment had been due but not made at such time.

SECTION 6. General Waivers; Additional Waivers.

(A) General Waivers. The Guarantor irrevocably waives acceptance hereof,
presentment, demand or action on delinquency, protest, the benefit of any
statutes of limitations and, to the fullest extent permitted by law, any notice
not provided for herein, as well as any requirement that at any time any action
be taken by any Person against the Borrower, any other guarantor of the
Guaranteed Obligations, or any other Person.

(B) Additional Waivers. Notwithstanding anything herein to the contrary, the
Guarantor hereby absolutely, unconditionally, knowingly, and expressly waives:

(i) any right it may have to revoke this Guaranty as to future indebtedness or
notice of acceptance hereof;

(ii) (a) notice of acceptance hereof; (b) notice of any loans or other financial
accommodations made or extended under the Loan Documents or the creation or
existence of any Guaranteed Obligations; (c) notice of the amount of the
Guaranteed

 

4



--------------------------------------------------------------------------------

Obligations, subject, however, to the Guarantor’s right to make inquiry of
Administrative Agent and Holders of Guaranteed Obligations to ascertain the
amount of the Guaranteed Obligations at any reasonable time; (d) notice of any
adverse change in the financial condition of the Borrower or of any other fact
that might increase the Guarantor’s risk hereunder; (e) notice of presentment
for payment, demand, protest, and notice thereof as to any instruments among the
Loan Documents; (f) notice of any Default or Event of Default; and (g) all other
notices (except if such notice is specifically required to be given to the
Guarantor hereunder or under the Loan Documents) and demands to which the
Guarantor might otherwise be entitled;

(iii) its right, if any, to require the Administrative Agent and the other
Holders of Guaranteed Obligations to institute suit against, or to exhaust any
rights and remedies which the Administrative Agent and the other Holders of
Guaranteed Obligations has or may have against, any third party, or against any
collateral provided by any third party; and the Guarantor further waives any
defense arising by reason of any disability or other defense (other than the
defense that the Guaranteed Obligations shall have been fully and finally
performed and indefeasibly paid) by reason of the cessation from any cause
whatsoever of the liability of any third party in respect thereof;

(iv) (a) any rights to assert against the Administrative Agent and the other
Holders of Guaranteed Obligations any defense (legal or equitable), set-off,
counterclaim, or claim which the Guarantor may now or at any time hereafter have
against any other party liable to the Administrative Agent and the other Holders
of Guaranteed Obligations; (b) any defense, set-off, counterclaim, or claim, of
any kind or nature, arising directly or indirectly from the present or future
lack of perfection, sufficiency, validity, or enforceability of the Guaranteed
Obligations or any security therefor; (c) any defense the Guarantor has to
performance hereunder, and any right the Guarantor has to be exonerated, arising
by reason of: the impairment or suspension of the Administrative Agent’s and the
other Holders of Guaranteed Obligations’ rights or remedies against any third
party; the alteration by the Administrative Agent and the other Holders of
Guaranteed Obligations of the Guaranteed Obligations; any discharge of any third
party’s obligations to the Administrative Agent and the other Holders of
Guaranteed Obligations by operation of law as a result of the Administrative
Agent’s and the other Holders of Guaranteed Obligations’ intervention or
omission; or the acceptance by the Administrative Agent and the other Holders of
Guaranteed Obligations of anything in partial satisfaction of the Guaranteed
Obligations; and (d) the benefit of any statute of limitations affecting the
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guaranteed Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to the Guarantor’s liability
hereunder; and

(v) any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Administrative Agent and the other
Holders of Guaranteed Obligations; or (b) any election by the Administrative
Agent and the other Holders of Guaranteed Obligations under Section 1111(b) of
Title 11 of the United States Code entitled “Bankruptcy”, as now and hereafter
in effect (or any successor statute), to limit the amount of, or any collateral
securing, its claim against the Guarantors.

 

5



--------------------------------------------------------------------------------

SECTION 7. Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

(A) Subordination of Subrogation. Until the Guaranteed Obligations have been
fully and finally performed and indefeasibly paid in full in cash, or
satisfaction otherwise of the Final Release Conditions, the Guarantor (i) shall
have no right of subrogation with respect to such Guaranteed Obligations,
(ii) waive any right to enforce any remedy which the Holders of Guaranteed
Obligations or the Administrative Agent now have or may hereafter have against
the Borrower, any endorser or any guarantor of all or any part of the Guaranteed
Obligations or any other Person, and (iii) waive any benefit of, and any right
to participate in, any security or collateral given to the Holders of Guaranteed
Obligations and the Administrative Agent to secure the payment or performance of
all or any part of the Guaranteed Obligations or any other liability of the
Borrower to the Holders of Guaranteed Obligations. Should the Guarantor have the
right, notwithstanding the foregoing, to exercise its subrogation rights, the
Guarantor hereby expressly and irrevocably (A) subordinates any and all rights
at law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off that the Guarantor may have to the indefeasible
payment in full in cash of the Guaranteed Obligations and (B) waives any and all
defenses available to a surety, guarantor or accommodation co-obligor until the
Guaranteed Obligations are indefeasibly paid in full in cash. The Guarantor
acknowledges and agrees that this subordination is intended to benefit the
Administrative Agent and the other Holders of Guaranteed Obligations and shall
not limit or otherwise affect the Guarantor’s liability hereunder or the
enforceability of this Guaranty, and that the Administrative Agent, the other
Holders of Guaranteed Obligations and their respective successors and assigns
are intended third party beneficiaries of the waivers and agreements set forth
in this Section 7(A).

(B) Subordination of Intercompany Indebtedness. The Guarantor agrees that any
and all claims of the Guarantor against the Borrower hereunder (in such
capacity, the “Obligor”) with respect to any “Intercompany Indebtedness” (as
hereinafter defined), any endorser, obligor or any other guarantor of all or any
part of the Guaranteed Obligations, or against any of its properties shall be
subordinate and subject in right of payment to the prior payment, in full and in
cash, of all Guaranteed Obligations; provided that, as long as no Event of
Default has occurred and is continuing, the Guarantor may receive payments of
principal and interest from the Obligor with respect to Intercompany
Indebtedness. Notwithstanding any right of the Guarantor to ask, demand, sue
for, take or receive any payment from the Obligor, all rights, liens and
security interests of the Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of the Obligor shall be and are subordinated
to the rights of the Holders of Guaranteed Obligations and the Administrative
Agent in those assets. The Guarantor shall not have any right to possession of
any such asset or to foreclose upon any such asset, whether by judicial action
or otherwise, unless and until all of the Guaranteed Obligations shall have been
fully paid and satisfied (in cash) and all financing arrangements pursuant to
any Loan Document have been terminated. If all or any part of the assets of the
Obligor, or the proceeds thereof, are subject to any distribution, division or
application to the creditors of the Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of the Obligor is dissolved or if
substantially all of the assets of the Obligor are sold, then, and in any such
event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of the Obligor to the Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully

 

6



--------------------------------------------------------------------------------

paid and satisfied (in cash). Should any payment, distribution, security or
instrument or proceeds thereof be received by the Guarantor upon or with respect
to the Intercompany Indebtedness after any Insolvency Event and prior to the
satisfaction of all of the Guaranteed Obligations and the termination of all
financing arrangements pursuant to any Loan Document among the Borrower and the
Holders of Guaranteed Obligations, the Guarantor shall receive and hold the same
in trust, as trustee, for the benefit of the Holders of Guaranteed Obligations
and shall forthwith deliver the same to the Administrative Agent, for the
benefit of the Holders of Guaranteed Obligations, in precisely the form received
(except for the endorsement or assignment of the Guarantor where necessary), for
application to any of the Guaranteed Obligations, due or not due, and, until so
delivered, the same shall be held in trust by the Guarantor as the property of
the Holders of Guaranteed Obligations. If the Guarantor fails to make any such
endorsement or assignment to the Administrative Agent, the Administrative Agent
or any of its officers or employees is irrevocably authorized to make the same.
The Guarantor agrees that until the Guaranteed Obligations (other than the
contingent indemnity obligations) have been paid in full (in cash) and satisfied
and all financing arrangements pursuant to any Loan Document among the Borrower
and the Holders of Guaranteed Obligations have been terminated, or the Final
Release Conditions have been otherwise satisfied, the Guarantor will not assign
or transfer to any Person (other than the Administrative Agent) any claim any
the Guarantor has or may have against the Obligor.

SECTION 8. Intentionally Omitted.

SECTION 9. Limitation of Guaranty. Notwithstanding any other provision of this
Guaranty, the amount guaranteed by the Guarantor hereunder shall be limited to
the extent, if any, required so that its obligations hereunder shall not be
subject to avoidance under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law. In determining the limitations, if any, on
the amount of the Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which the Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.

SECTION 10. Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Borrower under the Credit Agreement or any other Loan
Document is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
the Credit Agreement or any other Loan Document shall nonetheless be payable by
the Guarantor hereunder forthwith on demand by the Administrative Agent.

SECTION 11. Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Article IX of the Credit
Agreement with respect to the Administrative Agent at its notice address therein
and with respect to the Guarantor, in care of the Borrower at the address of the
Borrower set forth in the Credit Agreement or such other address or facsimile
number as such party may hereafter specify for such purpose by notice to the
Administrative Agent in accordance with the provisions of such Article IX.

SECTION 12. No Waivers. No failure or delay by the Administrative Agent or any
other Holder of Guaranteed Obligations in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided in this Guaranty, the Credit Agreement and the other Loan Documents
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

7



--------------------------------------------------------------------------------

SECTION 13. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Guaranteed Obligations and their
respective successors and permitted assigns; provided, that the Guarantor shall
not have any right to assign its rights or obligations hereunder without the
consent of all of the Lenders, and any such assignment in violation of this
Section 13 shall be null and void; and in the event of an assignment of any
amounts payable under the Credit Agreement or the other Loan Documents in
accordance with the respective terms thereof, the rights hereunder, to the
extent applicable to the indebtedness so assigned, may be transferred with such
indebtedness. This Guaranty shall be binding upon the Guarantor and its
successors and assigns.

SECTION 14. Changes in Writing. Neither this Guaranty nor any provision hereof
may be changed, waived, discharged or terminated orally, but only in writing
signed by each of the Guarantors and the Administrative Agent.

SECTION 15. GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

SECTION 16. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL; IMMUNITY.

(A) CONSENT TO JURISDICTION. THE GUARANTOR HEREBY IRREVOCABLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN, AND OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS GUARANTY OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(B) WAIVER OF JURY TRIAL. THE GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER AND FURTHER WAIVES ANY RIGHT TO INTERPOSE ANY
COUNTERCLAIM RELATED TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY IN
SUCH ACTION.

(C) TO THE EXTENT THAT THE GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY

 

8



--------------------------------------------------------------------------------

LEGAL PROCESS (WHETHER FROM SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OF A JUDGMENT, EXECUTION OR OTHERWISE), THE
GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THIS GUARANTY.

SECTION 17. No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Guaranty. In the event an ambiguity or
question of intent or interpretation arises, this Guaranty shall be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.

SECTION 18. Taxes, Expenses of Enforcement, Etc.

(A) Taxes.

(i) Each payment by the Guarantor hereunder or under any promissory note shall
be made without withholding for any Taxes, unless such withholding is required
by any law. If the Guarantor determines, in its sole discretion exercised in
good faith, that it is so required to withhold Taxes, then the Guarantor may so
withhold and shall timely pay the full amount of withheld Taxes to the relevant
Governmental Authority in accordance with applicable law. If such Taxes are
Indemnified Taxes, then the amount payable by the Guarantor shall be increased
as necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the applicable
Recipient receives the amount it would have received had no such withholding
been made.

(ii) In addition, the Guarantor shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(iii) As soon as practicable after any payment of Indemnified Taxes by the
Guarantor to a Governmental Authority, the Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(iv) The Guarantor shall indemnify each Recipient for any Indemnified Taxes that
are paid or payable by such Recipient in connection with any Loan Document
(including amounts payable under this Section 18(A)) and any reasonable and
documented out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The indemnity under this
Section 18(A) shall be paid within ten (10) days after the Recipient delivers to
the Guarantor a certificate setting forth in reasonable detail the basis and
calculation of the amount of any Indemnified Taxes so payable by such Recipient.
Such certificate shall be conclusive of the amount so payable absent manifest
error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent. In the case of any Lender making a claim under this
Section 18(A) on behalf of any of its beneficial owners, an indemnity payment
under this Section 18(A) shall be due only to the extent that such Lender is
able to establish that, with respect to the applicable Indemnified Taxes, such
beneficial owners supplied to the applicable Persons such properly completed and
executed documentation necessary to claim any applicable exemption from, or
reduction of, such Indemnified Taxes.

(v) By accepting the benefits hereof, each Lender agrees that it will provide
any documentation described in Section 2.17(f) of the Credit Agreement to the
Administrative Agent and the Guarantor.

(B) Expenses of Enforcement, Etc. The Guarantor agrees to reimburse the
Administrative Agent and the other Holders of Guaranteed Obligations for any
reasonable and documented costs and out-of-pocket expenses (including reasonable
and documented attorneys’ fees) paid or incurred by the Administrative Agent or
any other Holder of Guaranteed Obligations in connection with the collection and
enforcement of amounts due under the Loan Documents, including without
limitation this Guaranty.

 

9



--------------------------------------------------------------------------------

SECTION 19. Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Guaranteed Obligations (including the Administrative Agent) and its
Affiliates may, without notice to the Guarantor and regardless of the acceptance
of any security or collateral for the payment hereof, appropriate and apply in
accordance with the terms of the Credit Agreement toward the payment of all or
any part of the Guaranteed Obligations (i) any indebtedness due or to become due
from such Holder of Guaranteed Obligations or the Administrative Agent to the
Guarantor, and (ii) any moneys, credits or other property belonging to the
Guarantor, at any time held by or coming into the possession of such Holder of
Guaranteed Obligations (including the Administrative Agent) or any of their
respective affiliates.

SECTION 20. Financial Information. The Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of the Borrower and any
and all endorsers and/or other guarantors of all or any part of the Guaranteed
Obligations, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations, or any part thereof, that diligent inquiry would
reveal, and the Guarantor hereby agrees that none of the Holders of Guaranteed
Obligations (including the Administrative Agent) shall have any duty to advise
the Guarantor of information known to any of them regarding such condition or
any such circumstances. In the event any Holder of Guaranteed Obligations
(including the Administrative Agent), in its sole discretion, undertakes at any
time or from time to time to provide any such information to the Guarantor, such
Holder of Guaranteed Obligations (including the Administrative Agent) shall be
under no obligation (i) to undertake any investigation not a part of its regular
business routine, (ii) to disclose any information which such Holder of
Guaranteed Obligations (including the Administrative Agent), pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (iii) to make any other or future disclosures of such
information or any other information to the Guarantor.

SECTION 21. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

SECTION 22. Merger. This Guaranty represents the final agreement of the
Guarantor with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Guaranteed Obligations
(including the Administrative Agent).

SECTION 23. Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.

 

10



--------------------------------------------------------------------------------

SECTION 24. Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the Guarantor hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by any Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, of any sum
adjudged to be so due in such other currency such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, in the
specified currency, the Guarantor agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Holder of Guaranteed Obligations (including the
Administrative Agent), as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Holder of Guaranteed Obligations (including the Administrative Agent), as the
case may be, in the specified currency and (b) amounts shared with other Holders
of Guaranteed Obligations as a result of allocations of such excess as a
disproportionate payment to such other Holder of Guaranteed Obligations under
Section 2.18 of the Credit Agreement, such Holder of Guaranteed Obligations
(including the Administrative Agent), as the case may be, agrees, by accepting
the benefits hereof, to remit such excess to the Guarantor.

SECTION 25. Counterparts. This Guaranty may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Guaranty by facsimile, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Guaranty. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Guaranty and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

SECTION 26. Termination of Guaranty. The obligations of the Guarantor under this
Guaranty shall automatically terminate in accordance with Section 9.14 of the
Credit Agreement.

Remainder of Page Intentionally Blank.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
by its authorized officer as of the day and year first above written.

 

ENERGIZER HOLDINGS, INC. (to be renamed EDGEWELL PERSONAL CARE COMPANY) By:

 

Name: Title:

 

12



--------------------------------------------------------------------------------

Acknowledged and Agreed

as of the date first written above:

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Administrative Agent

By:

 

Name: Title:

 

13



--------------------------------------------------------------------------------

EXHIBIT G

[RESERVED]

 



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF BORROWING REQUEST

The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

as Administrative Agent

for the Lenders referred to below

 

[                     Attention: [                     ] Facsimile:
[                    ]]1 With a copy to: [                     ]
[                     ] Attention: [                     ] Facsimile:
[                     ]

 

  Re: Edgewell Personal Care Netherlands B.V.

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of June 12, 2015 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Edgewell Personal Care Netherlands B.V.
(the “Borrower”), Energizer Holdings, Inc. (to be renamed Edgewell Personal Care
Company), as Parent, the Lenders from time to time party thereto and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The Borrower
hereby gives you notice pursuant to Section 2.03 of the Credit Agreement that it
requests a Borrowing under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to such Borrowing
requested hereby:

 

1. Aggregate principal amount of Borrowing:2                     

 

2. Date of Borrowing (which shall be a Business Day):                     

 

3. Interest Period and the last day thereof:3                     

 

5. Location and number of the Borrower’s account or any other account agreed
upon by the Administrative Agent and the Borrower to which proceeds of Borrowing
are to be disbursed:                     

 

1  Conform to applicable notice address in Section 9.01(a)(ii).

2  Not less than applicable amounts specified in Section 2.02(c).

3  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.



--------------------------------------------------------------------------------

[Signature Page Follows]

 



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]1 4.02 of the Credit Agreement are satisfied
as of the date hereof.

 

Very truly yours, EDGEWELL PERSONAL CARE NETHERLANDS B.V., as the Borrower By:

 

Name: Title: Management Board Member A By:

 

Name: Title: Management Board Member B

 

 

1  To be included only for Borrowings on the Effective Date.



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF INTEREST ELECTION REQUEST

The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

as Administrative Agent

for the Lenders referred to below

[                     

Attention: [                     ]

Facsimile: ([    ]) [    ]-[             ]]1

Re: Edgewell Personal Care Netherlands B.V.

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of June 12, 2015 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Edgewell Personal Care Netherlands B.V.
(the “Borrower”), Energizer Holdings, Inc. (to be renamed Edgewell Personal Care
Company), as Parent, the Lenders from time to time party thereto and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The Borrower
hereby gives you notice pursuant to Section 2.08 of the Credit Agreement that it
requests to continue an existing Borrowing under the Credit Agreement, and in
that connection the Borrower specifies the following information with respect to
such continuation requested hereby:

 

1. List date, principal amount and Interest Period (if applicable) of existing
Borrowing:                     

 

2. Aggregate principal amount of resulting Borrowing:                     

 

3. Effective date of interest election (which shall be a Business Day):
                    

 

4. Interest Period and the last day thereof:2                    

[Signature Page Follows]

 

1  Conform to applicable notice address in Section 9.01(a)(ii).

2  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.



--------------------------------------------------------------------------------

Very truly yours,

EDGEWELL PERSONAL CARE NETHERLANDS B.V.,

as Borrower

By:

 

Name: Title: Management Board Member A By:  

 

Name: Title: Management Board Member B



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF]

NOTE

[             ], 2015

FOR VALUE RECEIVED, the undersigned, EDGEWELL PERSONAL CARE NETHERLANDS B.V., a
besloten vennootschap met beperkte aansprakelijkheid, incorporated under the
laws of the Netherlands (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY
to the order of [NAME OF LENDER] (the “Lender”) the aggregate unpaid principal
amount of all Loans made by the Lender to the Borrower pursuant to the “Credit
Agreement” (as defined below) on the Maturity Date or on such earlier date as
may be required by the terms of the Credit Agreement. Capitalized terms used
herein and not otherwise defined herein are as defined in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan made to it from the date of such Loan until such principal amount is paid
in full at a rate or rates per annum determined in accordance with the terms of
the Credit Agreement. Interest hereunder is due and payable at such times and on
such dates as set forth in the Credit Agreement.

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof, or the amount of principal paid or prepaid with respect to such Loan,
as applicable; provided that the failure of the Lender to make any such
recordation or notation shall not affect the Obligations of the Borrower
hereunder or under the Credit Agreement.

This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement dated as of June 12, 2015 by and among the
Borrower, Energizer Holdings, Inc. (to be renamed Edgewell Personal Care
Company), as Parent, the financial institutions from time to time parties
thereto as Lenders and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Administrative
Agent (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”). The Credit Agreement, among other
things, (i) provides for the making of Loans by the Lender to the Borrower from
time to time in an aggregate amount not to exceed at any time outstanding such
Lender’s Commitment, the indebtedness of the Borrower resulting from each such
Loan to it being evidenced by this Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments of the principal hereof prior to the maturity hereof
upon the terms and conditions therein specified.

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.

Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and permitted assigns. The provisions
of this Note shall be binding upon and shall inure to the benefit of said
successors and assigns. The Borrower’s successors and assigns shall include,
without limitation, a receiver, trustee or debtor in possession of or for the
Borrower.



--------------------------------------------------------------------------------

This Note shall be construed in accordance with and governed by the law of the
State of New York.

 

EDGEWELL PERSONAL CARE NETHERLANDS B.V. By:

 

Name: Title:

Note



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 

Date

   Amount of
Loan    Interest
Period/Rate    Amount of
Principal
Paid or
Prepaid    Unpaid
Principal
Balance    Notation
Made By                                                                        
                                                                                
                                                                       